--------------------------------------------------------------------------------

Exhibit 10.1



 

EXECUTION VERSION

 

JOINDER AGREEMENT AND AMENDMENT NO. 6 TO CREDIT AGREEMENT

 

THIS JOINDER AGREEMENT AND AMENDMENT NO. 6 TO CREDIT AGREEMENT, dated as of June
29, 2020 (this “Agreement”), is by and among Ingersoll Rand Inc. (f/k/a Gardner
Denver Holdings, Inc.) (“Holdings”), Gardner Denver, Inc. (the “U.S. Borrower”),
Ingersoll-Rand Services Company (the “Spinco Borrower”), GD German Holdings II
GmbH (the “German Borrower”), Gardner Denver Holdings Ltd. (the “UK Borrower”;
and together with the German Borrower, the “Foreign Borrowers”; the Foreign
Borrowers, together with the U.S. Borrower and the Spinco Borrower, the
“Borrowers”), the other Credit Parties party hereto, the New Term Loan Lenders
party hereto (each, a “New Term Loan Lender”), the New Revolving Loan Lenders
party hereto (each, a “New Revolving Loan Lender”; the New Term Loan Lenders,
together with the New Revolving Loan Lenders, the “New Loan Lenders”) and
Citibank, N.A., as Administrative Agent and Collateral Agent.

 

RECITALS:

 

WHEREAS, reference is hereby made to the Credit Agreement, dated as of July 30,
2013 (as amended by Amendment No. 1 to Credit Agreement, dated as of March 4,
2016, Amendment No. 2, dated as of August 17, 2017, Amendment No. 3, dated as of
December 13, 2018, Amendment No. 4, dated as of June 28, 2019, and Amendment No.
5, dated as of February 28, 2020, and as further amended, restated, supplemented
or otherwise modified from time to time prior to the date hereof, the “Credit
Agreement”; and the Credit Agreement, as amended by this Agreement and as
further amended, restated, supplemented or otherwise modified from time to time,
the “Amended Credit Agreement”), among Holdings, the Borrowers, the lenders or
other financial institutions or entities and other parties from time to time
party thereto and Citibank N.A., as Administrative Agent, Collateral Agent,
Swingline Lender and a Letter of Credit Issuer. Unless otherwise defined herein,
capitalized terms used in this Agreement shall have the respective meanings
given to them in the Amended Credit Agreement; and

 

WHEREAS, subject to the terms and conditions of the Credit Agreement, each
Borrower may establish New Revolving Credit Commitments and/or New Term Loan
Commitments by, among other things, entering into one or more Joinder Agreements
with New Revolving Loan Lenders and/or New Term Loan Lenders; and

 

WHEREAS, pursuant to Section 2.14 and Section 13.1 of the Credit Agreement, the
Credit Parties and the Administrative Agent desire to amend the Credit Agreement
to make the technical and corresponding amendments to the Credit Agreement
contemplated herein;

 

NOW, THEREFORE, in consideration of the premises and agreements, provisions and
covenants herein contained, the parties hereto agree as follows:

 

Each New Term Loan Lender party hereto hereby agrees to commit to provide its
New Term Loan Commitment set forth on Schedule A annexed hereto, on the terms
and subject to the conditions set forth below and in the Amended Credit
Agreement (such New Term Loan Commitments, the “Series A New Term Loan
Commitments”, and the New Term Loans made to the U.S. Borrower in respect of
such Series A New Term Loan Commitments on the Amendment No. 6 Effective Date
(as defined below) pursuant to this Agreement and the Amended Credit Agreement,
the “Series A New Term Loans”).

 

Each New Revolving Loan Lender party hereto hereby agrees to commit to provide
its respective New Revolving Credit Commitment set forth on Schedule A annexed
hereto, on the terms and subject to the conditions set forth below and in the
Amended Credit Agreement (such New Revolving Credit Commitments constituting an
increase in the 2019 Revolving Credit Commitments of the applicable New
Revolving Loan Lenders as of the Amendment No. 6 Effective Date).

 

--------------------------------------------------------------------------------

 

Each New Loan Lender (i) confirms that it has received a copy of the Credit
Agreement and the other Credit Documents and the exhibits thereto, together with
copies of the financial statements referred to therein and such other documents
and information as it has deemed appropriate to make its own credit analysis and
decision to enter into this Agreement; (ii) agrees that it will, independently
and without reliance upon the Administrative Agent, the Collateral Agent, any
other New Loan Lender or any other Lender or Agent and based on such documents
and information as it shall deem appropriate at the time, continue to make its
own credit decisions in taking or not taking action under the Amended Credit
Agreement; (iii) appoints and authorizes the Administrative Agent and the
Collateral Agent to take such action as agent on its behalf and to exercise such
powers under the Amended Credit Agreement and the other Credit Documents as are
delegated to the Administrative Agent or the Collateral Agent, as the case may
be, by the terms thereof, together with such powers as are reasonably incidental
thereto; and (iv) agrees that it will perform in accordance with their terms all
of the obligations which by the terms of the Amended Credit Agreement are
required to be performed by it as a New Term Loan Lender and/or New Revolving
Loan Lender, as the case may be.

 

Each New Loan Lender hereby agrees to make its respective Commitment on the
following terms and conditions:

 

1. Applicable Margin. The Applicable Margin for each Series A New Term Loan
shall mean, as of any date of determination, the applicable percentage per annum
set forth in clause (d) of the definition of “Applicable Margin” in the Amended
Credit Agreement.

 

2. Principal Payments. The U.S. Borrower shall make principal payments on the
Series A New Term Loans in installments on the dates and in the amounts set
forth in Section 2.5(c)(ii) of the Amended Credit Agreement.

 

3. Voluntary and Mandatory Prepayments. Scheduled installments of principal of
the Series A New Term Loans set forth above shall be reduced in connection with
any voluntary or mandatory prepayments of the Series A New Term Loans in
accordance with Sections 5.1, 5.2(a) and 5.2(c) of the Amended Credit Agreement,
respectively.

 

4. Prepayment Fees. The U.S. Borrower agrees to pay to each New Term Loan Lender
the prepayment fees, if any, set forth in Section 5.1(c) of the Amended Credit
Agreement.

 

5. Other Fees. The U.S. Borrower agrees to pay each New Term Loan Lender its pro
rata share (determined based upon each New Term Loan Lender’s share of the
Series A New Term Loan Commitments on the Amendment No. 6 Effective Date) of an
aggregate upfront fee equal to 1.50% of the aggregate principal amount of Series
A New Term Loans funded on the Amendment No. 6 Effective Date (which fee may be
structured as original issue discount).

 

6. Proposed Borrowing. This Agreement represents a request by the U.S. Borrower
to borrow Series A New Term Loans in Dollars from the New Term Loan Lenders as
follows (the “Proposed Borrowing”):

 

(a) Business Day of Proposed Borrowing: June 29, 2020         (b) Amount of
Proposed Borrowing: $400,000,000.00

 

2

--------------------------------------------------------------------------------

 

(c) Interest rate option: LIBOR Loans with an initial Interest Period of one
month ending July 29, 2020.

 

7. New Loan Lenders. Each New Loan Lender acknowledges and agrees that upon its
execution of this Agreement and the making of the Series A New Term Loans and/or
the providing of the New Revolving Credit Commitments, as the case may be, that
such New Loan Lender shall become (or shall continue to be) a “Lender” under,
and for all purposes of, the Amended Credit Agreement and the other Credit
Documents, and shall be subject to and bound by the terms thereof, and shall
perform all the obligations of and shall have all rights of a Lender thereunder.

 

8. Credit Agreement Governs. Except as set forth in this Agreement, the Series A
New Term Loans and the New Revolving Loans shall otherwise be subject to the
provisions of the Amended Credit Agreement and the other Credit Documents. The
U.S. Borrower hereby designates the Series A New Term Loans a separate Series of
New Term Loans for all purposes of the Amended Credit Agreement and the other
Credit Documents in accordance with Section 2.14(a) of the Amended Credit
Agreement. The Increased Amount Date in respect of the Series A New Term Loan
Commitments shall be the Amendment No. 6 Effective Date. The New Revolving
Credit Commitments shall constitute increases in and shall constitute the same
Class as the 2019 Revolving Credit Commitments, and the New Revolving Loans made
pursuant to such New Revolving Credit Commitments shall constitute and be of the
same Class as the 2019 Revolving Credit Loans.

 

9. Borrower Certifications; Representations. By its execution of this Agreement,
(i) each Borrower hereby certifies that no Event of Default exists on the date
hereof before or after giving effect to the Series A New Term Loan Commitments
and/or New Revolving Credit Commitments contemplated hereby, (ii) each Credit
Party hereby represents and warrants that it (a) has the corporate or other
organizational power and authority to execute, deliver and carry out the terms
and provisions of this Agreement, and has taken all necessary corporate or other
organizational action to authorize the execution, delivery and performance of
this Agreement and (b) has duly executed and delivered this Agreement, and this
Agreement constitutes the legal, valid and binding obligation of such Credit
Party enforceable against such Credit Party in accordance with its terms, except
as the enforceability hereof or thereof may be limited by bankruptcy, insolvency
or similar laws affecting creditors’ rights generally and subject to general
principles of equity, (iii) each Credit Party hereby represents and warrants
that the execution, delivery and performance by such Credit Party of this
Agreement, will not (a) contravene any applicable provision of any material law,
statute, rule, regulation, order, writ, injunction or decree of any court or
governmental instrumentality, (b) result in any breach of any of the terms,
covenants, conditions or provisions of, or constitute a default under, or result
in the creation or imposition of (or the obligation to create or impose) any
Lien upon any of the property or assets of such Credit Party or any of its
Restricted Subsidiaries (other than Liens created under the Credit Documents)
pursuant to, the terms of any material indenture, loan agreement, lease
agreement, mortgage, deed of trust, agreement or other material instrument to
which such Credit Party or any of its Restricted Subsidiaries is a party or by
which it or any of its property or assets is bound other than any such breach,
default or Lien that could not reasonably be expected to result in a Material
Adverse Effect or (c) violate any provision of the certificate of incorporation,
by-laws, articles or other organizational documents of such Credit Party or any
of its Restricted Subsidiaries and (iv) each Credit Party hereby represents and
warrants that all representations and warranties of the Credit Parties contained
herein, in the Amended Credit Agreement or in the other Credit Documents shall
be true and correct in all material respects (or, if qualified by “materiality,”
“Material Adverse Effect” or similar language, in all respects (after giving
effect to such qualification)) with the same effect as though such
representations and warranties had been made on and as of the Amendment No. 6
Effective Date (and, for purposes of Sections 8.8 and 8.17 of the Amended Credit
Agreement, with each reference therein to the “Amendment No. 5 Effective Date”,
the “Confidential Information Memorandum” and the “Transactions contemplated by
the Amendment No. 5” being deemed to be a reference to the “Amendment No. 6
Effective Date”, the “Lender Presentation dated June 22, 2020 in connection with
the Series A New Term Loans” and the “transactions contemplated by the Amendment
No. 6”, respectively), except to the extent that such representations and
warranties expressly relate to an earlier specified date or period, in which
case such representations and warranties shall have been true and correct in all
material respects (or, if qualified by “materiality,” “Material Adverse Effect”
or similar language, in all respects (after giving effect to such
qualification)) as of the date when made or for the respective period, as the
case may be.

 

3

--------------------------------------------------------------------------------

 

10. Notice. For purposes of the Amended Credit Agreement, the initial notice
address of each New Loan Lender shall be as set forth below its signature below.

 

11. Tax Forms. For each relevant New Loan Lender, delivered herewith to the
Administrative Agent are such forms, certificates or other evidence with respect
to United States federal income tax withholding matters as such New Loan Lender
may be required to deliver to the Administrative Agent pursuant to Section
5.4(d) and/or Section 5.4(e) of the Amended Credit Agreement.

 

12. Recordation of the New Loans. Upon execution and delivery hereof, the
Administrative Agent will record the Series A New Term Loans and/or New
Revolving Loans, as the case may be, made by each New Loan Lender in the
Register.

 

13. Amendments to Credit Agreement. Pursuant to Section 2.14(f) of the Credit
Agreement, the Credit Parties party hereto and the Administrative Agent agree
that, effective on the Amendment No. 6 Effective Date, the Credit Agreement
shall be amended to delete the stricken text (indicated textually in the same
manner as the following example: stricken text) and to add the double-underlined
text (indicated textually in the same manner as the following example:
double-underlined text) as set forth in the pages of the Amended Credit
Agreement attached as Exhibit A hereto and made a part hereof.

 

14. Effectiveness. This Agreement shall be effective on the date (the “Amendment
No. 6 Effective Date”) on which each of the following conditions have been
satisfied (or waived) in accordance with the terms therein:

 

(i) this Agreement shall have been executed and delivered by (a) each Credit
Party, (b) each New Term Loan Lender with a New Term Loan Commitment set forth
on Schedule A annexed hereto, (c) each New Revolving Loan Lender with a New
Revolving Credit Commitment set forth on Schedule A annexed hereto and (d) the
Administrative Agent;

 

(ii) all fees and reasonable and documented out-of-pocket expenses required to
be paid on the Amendment No. 6 Effective Date pursuant to the separate written
agreement of the U.S. Borrower and the Series A Arrangers, to the extent
invoiced at least three Business Days prior to the Amendment No. 6 Effective
Date (except as otherwise reasonably agreed in writing by the U.S. Borrower),
shall have been, or will be substantially simultaneously, paid (which amounts
may, at the U.S. Borrower’s option, be offset against the proceeds of any
borrowing on the Amendment No. 6 Effective Date);

 

4

--------------------------------------------------------------------------------

 

(iii) the Administrative Agent shall have received a customary closing
certificate of each Credit Party as of the date hereof, dated the date hereof,
executed by an Authorized Officer of such Credit Party which includes (a) a good
standing certificate (to the extent such concepts exist) for each Credit Party
from the applicable governmental authority of such Credit Party’s jurisdiction
of incorporation, organization or formation, (b) a copy of the resolutions of
the board of directors or other managers of each Credit Party (or duly
authorized committee thereof) authorizing the execution and delivery of this
Agreement and the performance by it of this Agreement, (c) (x) a copy of the
certificate of incorporation and by-laws, certificate of formation and operating
agreement or other comparable organizational documents, as applicable, of each
Credit Party or (y) a certification by an Authorized Officer of such Credit
Party, dated the date hereof, that there have been no amendments to such
organizational documents, as applicable, since the date copies thereof were most
recently delivered to the Administrative Agent and (d) (x) the signature and
incumbency certificates of the Authorized Officers of each Credit Party
executing this Agreement or (y) a certification by an Authorized Officer of such
Credit Party, dated the date hereof, that there have been no changes to the list
of Authorized Officers of such Credit Party since the date signature and
incumbency certificates in respect thereof were most recently delivered to the
Administrative Agent;

 

(iv) the Administrative Agent shall have received an opinion of (a) Simpson
Thacher & Bartlett LLP, as New York counsel to the Credit Parties, (b) Addleshaw
Goddard (Germany) LLP, as German counsel to the Credit Parties and (c) Bryan
Cave Leighton Paisner LLP, as English counsel to the Credit Parties, each in
form and substance reasonably satisfactory to the Administrative Agent;

 

(v) the representations and warranties in Section 9 of this Agreement shall be
true and correct in all material respects (or if qualified by “materiality,”
“material adverse effect” or similar language, in all respects (after giving
effect to such qualification)) on the Amendment No. 6 Effective Date (and, for
purposes of Sections 8.8 and 8.17 of the Amended Credit Agreement, with each
reference therein to the “Amendment No. 5 Effective Date”, the “Confidential
Information Memorandum” and the “Transactions contemplated by the Amendment No.
5” being deemed to be a reference to the “Amendment No. 6 Effective Date”, the
“Lender Presentation dated June 22, 2020 in connection with the Series A New
Term Loans” and the “transactions contemplated by the Amendment No. 6”,
respectively) (except where such representations and warranties expressly relate
to an earlier date, in which case such representations and warranties were true
and correct in all material respects (or if qualified by “materiality,”
“material adverse effect” or similar language, in all respects (after giving
effect to such qualification)) as of such earlier date);

 

(vi) the Administrative Agent and the Series A Arrangers shall have received at
least three Business Days prior to the Amendment No. 6 Effective Date all
documentation and other information about the Borrowers and the Guarantors as
shall have been reasonably requested in writing by the Administrative Agent or
the Series A Arrangers at least ten calendar days prior to the Amendment No. 6
Effective Date and as required by U.S. regulatory authorities under applicable
“know your customer” and anti-money laundering rules and regulations, including
without limitation the PATRIOT Act;

 

(vii) the Administrative Agent shall have received a solvency certificate as to
the U.S. Borrower and its Restricted Subsidiaries on a consolidated basis (as of
the Amendment No. 6 Effective Date and giving effect to the transactions
contemplated by this Agreement), certified by a senior authorized financial
officer of the U.S. Borrower; and

 

(viii) no Event of Default shall exist on the Amendment No. 6 Effective Date
before or after giving effect to the Series A New Term Loan Commitments and/or
the New Revolving Credit Commitments.

 

5

--------------------------------------------------------------------------------

 

15. Reaffirmation. Each of the undersigned Credit Parties (in each of its
capacities under the Credit Documents) acknowledges and confirms that with
effect from (and including) the Amendment No. 6 Effective Date (i) all of its
Obligations (as amended hereby) under the Amended Credit Agreement and each
other Credit Document to which it is a party are reaffirmed and remain in full
force and effect on a continuous basis, (ii) its grant of guarantees and/or
security interests pursuant to the Credit Documents are reaffirmed and remain in
full force and effect and will guarantee and/or secure its Obligations under the
Amended Credit Agreement and each other Credit Document, (iii) the Obligations
include and extend to, among other things and without limitation, the due and
punctual payment of the principal of and interest on the Series A New Term Loans
and the New Revolving Loans, and (iv) the execution of this Agreement shall not
operate as a waiver of any right, power or remedy of the Administrative Agent,
the Collateral Agent or any other Secured Party, constitute a waiver of any
provision of any of the Credit Documents or serve to effect a novation of the
Obligations.

For avoidance of doubt, the German Borrower in its capacity as a Borrower and
the UK Borrower in its capacity as a Borrower confirms that with effect from
(and including) the Amendment No. 6 Effective Date, the security created
pursuant to the Security Documents to which the applicable Borrower is a party
shall remain in full force and effect to continue to secure its Obligations (as
amended hereby) under the Amended Credit Agreement and each other Credit
Document.

 

16. Amendment, Modification and Waiver. This Agreement may not be amended,
modified or waived except by an instrument or instruments in writing signed and
delivered on behalf of each of the parties hereto.

 

17. Entire Agreement. This Agreement, the Amended Credit Agreement and the other
Credit Documents constitute the entire agreement among the parties with respect
to the subject matter hereof and thereof and supersede all other prior
agreements and understandings, both written and verbal, among the parties or any
of them with respect to the subject matter hereof.

 

18. GOVERNING LAW. THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES
HEREUNDER SHALL BE GOVERNED BY, AND SHALL BE CONSTRUED AND ENFORCED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK.

 

19. Severability. Any term or provision of this Agreement which is invalid or
unenforceable in any jurisdiction shall, as to that jurisdiction, be ineffective
to the extent of such invalidity or unenforceability without rendering invalid
or unenforceable the remaining terms and provisions of this Agreement or
affecting the validity or enforceability of any of the terms or provisions of
this Agreement in any other jurisdiction. If any provision of this Agreement is
so broad as to be unenforceable, the provision shall be interpreted to be only
so broad as would be enforceable.

 

20. Counterparts. This Agreement may be executed in counterparts (including by
facsimile or other electronic transmission), each of which shall be deemed to be
an original, but all of which shall constitute one and the same agreement.

 

6

--------------------------------------------------------------------------------

 

21. Conditions Subsequent for Utilization of New Revolving Loans by German
Borrower. On or prior to the delivery of any Notice of Borrowing by the German
Borrower for any Borrowing of the New Revolving Loan after the Amendment No. 6
Effective Date, and pursuant to Section 9.14(a) of the Amended Credit Agreement,
Holdings will, and will cause the German Borrower and each German Subsidiary
Guarantor (together, the “German Credit Parties”) to deliver the following
documents, it being understood that none of the following documents need to be
delivered if the German Borrower refrains from delivering any Notice of
Borrowing for any Borrowing of the New Revolving Loans:



 

(a) A copy of the following in relation to each German Credit Party:

 

(i) an electronic copy of an up-to-date commercial register extract
“Handelsregisterauszug” retrieved electronically “elektronisch abgerufen” from
the electronic commercial register “elektronisches Handelsregister”;

 

(ii) an electronic copy of its articles of association “Satzung”, retrieved
electronically “elektronisch abgerufen” from the electronic commercial register
“elektronisches Handelsregister”; and

 

(iii) an electronic copy of its list of shareholders “Gesellschafterliste”,
retrieved electronically “elektronisch abgerufen” from the electronic commercial
register “elektronisches Handelsregister”.

 

(b) An electronic copy of a resolution of the board of directors or board of
managers or of the supervisory board and/or equivalent body or the shareholders
of each German Credit Party:

 

(i) approving the terms of, and the transactions contemplated by, the Credit
Documents to which it is a party and resolving that it execute, deliver and
perform the Credit Documents to which it is a party;

 

(ii) authorizing a specified person or persons to execute the Credit Documents
to which it is a party on its behalf; and

 

(iii) authorizing a specified person or persons, on its behalf, to sign and/or
dispatch all documents and notices (including, if relevant, any utilization
request and other notices) to be signed and/or dispatched by it under or in
connection with the Credit Documents to which it is a party.

 

(c) An electronic copy of a specimen of the signature of each person authorized
by the resolution(s) referred to in paragraph (b) above or otherwise in
accordance with applicable law in relation to the Credit Documents and related
documents.

 

(d) An electronic copy of a certificate of an authorized signatory of each
relevant German Credit Party certifying that each copy document relating to is
correct, complete and in full force and effect and has not been amended or
superseded as of a date no earlier than the date of the Credit Documents listed
below.

 

(e) A security confirmation agreement in relation to the non-accessory security
interest granted by the German Credit Parties.

 

(f) A subsequent ranking share pledge and confirmation agreement in relation to
the shares in the German Borrower.

 

(g) A legal opinion (or an electronic copy) of Addleshaw Goddard LLP, as German
counsel to the Credit Parties, or any other German counsel to the Credit
Parties, as to the capacity, due execution and no conflict with German laws in
form and substance reasonably satisfactory to the Administrative Agent.

 

7

--------------------------------------------------------------------------------

 

[Remainder of Page Intentionally Left Blank; Signature Pages Follow]

 

8

--------------------------------------------------------------------------------

 

 

HOLDINGS: 

      INGERSOLL RAND INC.                               By: /s/ Andrew Schiesl  
Name: Andrew Schiesl   Title:  Authorized Signatory       U.S. BORROWER:        
GARDNER DENVER, INC.         By: /s/ Andrew Schiesl   Name: Andrew Schiesl  
Title:  Authorized Signatory         SPINCO BORROWER:         INGERSOLL-RAND
SERVICES COMPANY         By: /s/ Andrew Schiesl   Name: Andrew Schiesl   Title:
 Authorized Signatory         GERMAN BORROWER:         GD GERMAN HOLDINGS II
GMBH         By: /s/ Andrew Schiesl   Name: Andrew Schiesl   Title:  Authorized
Signatory         UK BORROWER:         GARDNER DENVER HOLDINGS LTD.         By:
/s/ Andrew Schiesl   Name: Andrew Schiesl   Title:  Authorized Signatory



 

[Signature Page to Joinder Agreement and Amendment No. 6 to Credit Agreement]

 

--------------------------------------------------------------------------------

 

        OTHER CREDIT PARTIES:         GD GLOBAL HOLDINGS, INC.   GARDNER DENVER
INVESTMENTS, INC.
GARDNER DENVER INTERNATIONAL, INC.   GD GLOBAL HOLDINGS II, INC.         By: /s/
Andrew Schiesl   Name: Andrew Schiesl   Title:  Authorized Signatory        
EMCO WHEATON USA, INC.
GARDNER DENVER NASH LLC
GARDNER DENVER THOMAS, INC.
LEROI INTERNATIONAL, INC.   GARDNER DENVER PETROLEUM PUMPS, LLC
THOMAS INDUSTRIES INC.   TRI-CONTINENT SCIENTIFIC, INC.         By: /s/ Andrew
Schiesl   Name: Andrew Schiesl   Title:  Authorized Signatory         GD GERMAN
HOLDINGS I GMBH
EMCO WHEATON  GMBH   GARDNER DENVER DEUTSCHLAND GMBH
GARDNER DENVER SCHOPFHEIM GMBH   GARDNER DENVER THOMAS GMBH         By: /s/
Andrew Schiesl   Name: Andrew Schiesl   Title:  Authorized Signatory        
INGERSOLL-RAND U.S. HOLDCO, INC.
INGERSOLL-RAND INDUSTRIAL U.S., INC.         By: /s/ Andrew Schiesl   Name:
Andrew Schiesl   Title:  Authorized Signatory





 

[Signature Page to Joinder Agreement and Amendment No. 6 to Credit Agreement]

 

--------------------------------------------------------------------------------

 



  MILTON ROY US PURCHASER, INC.
CLUB CAR, LLC   ACCUDYNE INDUSTRIES, LLC   MILTON ROY, LLC   HASKEL
INTERNATIONAL, LLC         By: /s/ Zufeng Benjamin Lei      Name: Zufeng
Benjamin Lei   Title:  Authorized Signatory



 

[Signature Page to Joinder Agreement and Amendment No. 6 to Credit Agreement]

 

--------------------------------------------------------------------------------

 



  Consented to by:         CITIBANK, N.A., as Administrative Agent and
Collateral Agent         By: /s/ Matthew Burke     Name: Matthew Burke    
Title: Vice President





 

[Signature Page to Joinder Agreement and Amendment No. 6 to Credit Agreement]

 



 

--------------------------------------------------------------------------------

 

Lender signature pages on file

 

--------------------------------------------------------------------------------

 

SCHEDULE A

 

--------------------------------------------------------------------------------

 

EXHIBIT A

 

[See Attached]

 



 

--------------------------------------------------------------------------------

 

EXECUTION VERSIONEXHIBIT A





     

 

CREDIT AGREEMENT1

 

dated as of July 30, 2013,

 

among

 

GARDNER DENVER, INC.,
as U.S. Borrower,

 

the other BORROWERS from time to time parties hereto,

 

INGERSOLL RAND INC.



(F/K/A GARDNER DENVER HOLDINGS, INC.),
as Holdings,

 

the several LENDERS from time to time parties hereto

 

and

 

CITIBANK, N.A.,

 as Administrative Agent, Collateral Agent, Swingline Lender and a Letter of
Credit Issuer

 

--------------------------------------------------------------------------------

 

CITIBANK, N.A.,
KKR CAPITAL MARKETS LLC,
GOLDMAN SACHS BANK USA,
HSBC SECURITIES (USA) INC.,
JPMORGAN CHASE BANK, N.A.,
MIZUHO BANK, LTD.,

 PNC CAPITAL MARKETS, LLC,
BMO CAPITAL MARKETS CORP.,



CRÉDIT AGRICOLE CORPORATE AND INVESTMENT BANK,
MUFG BANK, LTD. and



STANDARD CHARTERED BANK,



as Joint Lead Arrangers and Bookrunners,

 

and

 

BANK OF AMERICA, N.A., 

BANK OF CHINA, CHICAGO BRANCH,
DEUTSCHE BANK SECURITIES INC.,
SANTANDER BANK, N.A. and



TD SECURITIES (USA) LLC,
as Co-Managers

 







1 As amended by Amendment No. 1 to Credit Agreement, dated as of March 4, 2016,
Amendment No. 2, dated as of August 17, 2017, Amendment No. 3, dated as of
December 13, 2018, Amendment No. 4, dated as of June 28, 2019, and Amendment No.
5, dated as of February 28, 2020, and the Joinder Agreement and Amendment No. 6
to Credit Agreement, dated as of June 29, 2020. 

 

--------------------------------------------------------------------------------

 

 

TABLE OF CONTENTS

 



        Page           Section 1. Definitions   3             1.1 Defined Terms
  3   1.2 Other Interpretive Provisions   8584   1.3 Accounting Terms   8684  
1.4 Rounding   8685   1.5 References to Agreements, Laws, Etc.   8785   1.6
Exchange Rates   8785   1.7 Pro Forma and Other Calculations   8785   1.8 LIBOR
Rate Successor   9088   1.9 Timing of Payment or Performance   9189   1.10
Divisions   9189   1.11 Spinco Borrower   9189           Section 2. Amount and
Terms of Credit   9189             2.1 Commitments and Loans   9189   2.2
Minimum Amount of Each Borrowing; Maximum Number of Borrowings   9593   2.3
Notice of Borrowing   9593   2.4 Disbursement of Funds   9694   2.5 Repayment of
Loans; Evidence of Debt   9795   2.6 Conversions and Continuations   10099   2.7
Pro Rata Borrowings   101100   2.8 Interest   102100   2.9 Interest Periods  
102101   2.10 Increased Costs, Illegality, Etc.   103102   2.11 Compensation  
105104   2.12 Change of Lending Office   105104   2.13 Notice of Certain Costs  
106104   2.14 Incremental Facilities.   106104   2.15 Permitted Debt Exchanges  
113111   2.16 Defaulting Lenders   114113           Section 3. Letters of Credit
  116114             3.1 Letters of Credit   116114   3.2 Letter of Credit
Requests   118117   3.3 Letter of Credit Participations   120118   3.4 Agreement
to Repay Letter of Credit Drawings   122120   3.5 Increased Costs   123122   3.6
New or Successor Letter of Credit Issuer   124122   3.7 Role of Letter of Credit
Issuer   125123   3.8 Cash Collateral   126124   3.9 Applicability of ISP and
UCP   126125

 

- ii-

--------------------------------------------------------------------------------

 

  3.10 Conflict with Issuer Documents   126125   3.11 Letters of Credit Issued
for Restricted Subsidiaries   126125   3.12 Provisions Related to Extended
Revolving Credit Commitments   127125   3.13 Letter of Credit Issuer Reports to
the Administrative Agent   127125           Section 4. Fees and Commitment
Reductions   128126             4.1 Fees   128126   4.2 Voluntary Reduction of
Revolving Credit Commitments   129127   4.3 Mandatory Termination and Reduction
of Commitments   129128           Section 5. Payments   130128             5.1
Voluntary Prepayments   130128   5.2 Mandatory Prepayments   131130   5.3 Method
and Place of Payment   136134   5.4 Net Payments   136135   5.5 Computations of
Interest and Fees   140139   5.6 Limit on Rate of Interest   141139          
Section 6. Conditions Precedent to Borrowing   141140           Section 7.
Conditions Precedent to All Credit Events   141140             7.1 No Default;
Representations and Warranties   142140   7.2 Notice of Borrowing; Letter of
Credit Request   142140           Section 8. Representations, Warranties and
Agreements   142140             8.1 Corporate Status   142141   8.2 Corporate
Power and Authority   142141   8.3 No Violation   143141   8.4 Litigation  
143141   8.5 Margin Regulations   143141   8.6 Governmental Approvals   143142  
8.7 Investment Company Act   143142   8.8 True and Complete Disclosure   143142
  8.9 Financial Condition; Financial Statements   144142   8.10 Compliance with
Laws; No Default   144143   8.11 Tax Matters   144143   8.12 Compliance with
ERISA   145143   8.13 Subsidiaries   145143   8.14 Intellectual Property  
145143   8.15 Environmental Laws   145144   8.16 Properties   146144   8.17
Solvency   146144   8.18 Anti-Corruption Laws and Sanctions   146144   8.19
Security Interest in Collateral   146145

 

- iii -

--------------------------------------------------------------------------------

 

  8.20 Centre of Main Interests   147145           Section 9. Affirmative
Covenants   147145             9.1 Information Covenants   147145   9.2 Books,
Records and Inspections   150148   9.3 Maintenance of Insurance   150148   9.4
Payment of Taxes   151149   9.5 Preservation of Existence; Consolidated
Corporate Franchises   151149   9.6 Compliance with Statutes, Regulations, Etc.
  151149   9.7 ERISA   151150   9.8 Maintenance of Properties   152150   9.9
Transactions with Affiliates   152150   9.10 End of Fiscal Years; Fiscal
Quarters   153151   9.11 Additional Guarantors and Grantors; Additional Borrower
  153151   9.12 Pledge of Additional Stock and Evidence of Indebtedness   154152
  9.13 Use of Proceeds   154153   9.14 Further Assurances   155153   9.15
Maintenance of Ratings   157155   9.16 Lines of Business   157155   9.17 Centre
of Main Interests   157155           Section 10. Negative Covenants   158156    
        10.1 Limitation on Indebtedness   158156   10.2 Limitation on Liens  
164161   10.3 Limitation on Fundamental Changes   164162   10.4 Limitation on
Sale of Assets   166163   10.5 Limitation on Restricted Payments   167165   10.6
Limitation on Subsidiary Distributions   175173   10.7 Consolidated First Lien
Secured Debt to Consolidated EBITDA Ratio   177174   10.8 Permitted Activities  
177174           Section 11. Events of Default   177175           11.1 Payments
  177175   11.2 Representations, Etc.   177175   11.3 Covenants   177175   11.4
Default Under Other Agreements   178175   11.5 Bankruptcy, Etc.   179176   11.6
ERISA   179177   11.7 Guarantee   179177   11.8 Security Documents   180177  
11.9 Security Agreement   180177   11.10 Mortgages   180177   11.11 Judgments  
180177   11.12 Change of Control   180177

 

- iv-

--------------------------------------------------------------------------------

 

  11.13 Application of Proceeds   181178   11.14 Equity Cure   181178          
Section 12. The Agents   182179             12.1 Appointment   182179   12.2
Delegation of Duties   183180   12.3 Exculpatory Provisions   183180   12.4
Reliance by Agents   183180   12.5 Notice of Default   184181   12.6
Non-Reliance on Administrative Agent, Collateral Agent and Other Lenders  
184181   12.7 Indemnification   185182   12.8 Agents in Their Individual
Capacities   186183   12.9 Successor Agents   186183   12.10 Withholding Tax  
187184   12.11 Agents Under Security Documents and Guarantee   187184   12.12
Right to Realize on Collateral and Enforce Guarantee   188185   12.13 German
Security   189185   12.14 Parallel Debt   190186   12.15 Certain ERISA Matters  
191188           Section 13. Miscellaneous   192188             13.1 Amendments,
Waivers and Releases   192188   13.2 Notices   196192   13.3 No Waiver;
Cumulative Remedies   196193   13.4 Survival of Representations and Warranties  
196193   13.5 Payment of Expenses; Indemnification   196193   13.6 Successors
and Assigns; Participations and Assignments   198195   13.7 Replacements of
Lenders Under Certain Circumstances   203200   13.8 Adjustments; Set-off  
204201   13.9 Counterparts   205201   13.10 Severability   205202   13.11
Integration   205202   13.12 GOVERNING LAW   205202   13.13 Submission to
Jurisdiction; Waivers   205202   13.14 Acknowledgments   206202   13.15 WAIVERS
OF JURY TRIAL   207203   13.16 Confidentiality   207203   13.17 Direct Website
Communications   207204   13.18 USA PATRIOT Act and Beneficial Ownership
Regulation   209205   13.19 Judgment Currency   209206   13.20 Payments Set
Aside   209206   13.21 Euro   210206   13.22 Special Provisions Relating to
Currencies Other Than Dollars   210206   13.23 Acknowledgement and Consent to
Bail-In of EEA Financial Institutions   210207

 

- v-

--------------------------------------------------------------------------------

 



  13.24 Acknowledgement Regarding Any Supported QFCs   211207           Section
14. Certain UK Borrower Provisions   211208             14.1 UK Taxes   211208  
14.2 Tax Gross-Up   212208   14.3 Tax indemnity   214210   14.4 Tax Credit  
214211   14.5 Lender Status Confirmation   215211   14.6 HMRC DT Treaty Passport
Scheme Confirmation   215211   14.7 Stamp Taxes   215212   14.8 Change in UK
Lender   215212           Section 15. Value Added Tax   216212           Section
16. Determination   217213           Section 17. Conduct of Business by the
Secured Parties   217213

 

- vi-

--------------------------------------------------------------------------------

 

 

CREDIT AGREEMENT, dated as of July 30, 2013, as amended, restated, supplemented
or otherwise modified from time to time, among GARDNER DENVER HOLDINGS,INGERSOLL
RAND INC. (f/k/a Renaissance Parent CorpGardner Denver Holdings, Inc.), a
Delaware corporation (“Holdings”), GARDNER DENVER, INC., a Delaware corporation
(the “U.S. Borrower”), GD GERMAN HOLDINGS II GMBH, a company organized under the
laws of Germany (the “German Borrower”), GARDNER DENVER HOLDINGS LTD., a company
organized under the laws of England and Wales (the “UK Borrower”; and together
with the German Borrower, the “Foreign Borrowers”), the other BORROWERS from
time to time parties hereto, the lending institutions from time to time parties
hereto (each a “Lender” and, collectively, the “Lenders”) and CITIBANK, N.A., as
Administrative Agent, Collateral Agent, Swingline Lender and a Letter of Credit
Issuer (such terms and each other capitalized term used but not defined in this
preamble having the meaning provided in Section 1).

 

WHEREAS, pursuant to the Agreement and Plan of Merger, dated as of March 7, 2013
(as amended from time to time in accordance therewith, the “Acquisition
Agreement”), between the U.S. Borrower and Holdings, Holdings acquired the
Equity Interests of the U.S. Borrower;

 

WHEREAS, to fund, in part, the Acquisition, the Sponsor and the other Initial
Investors contributed an amount in cash to Holdings and/or a direct or indirect
parent thereof in exchange for Capital Stock (such contribution, the “Equity
Investments”), of no less than 22.5% of the pro forma total capitalization of
Holdings and its Subsidiaries after giving effect to the Transactions;

 

WHEREAS, to consummate the transactions contemplated by the Acquisition
Agreement, the U.S. Borrower issued senior unsecured notes with a stated
maturity no earlier than eight years after the Closing Date in sales pursuant to
Rule 144A and Regulation S under the Securities Act of 1933, as amended (the
“Senior Notes Offering”), under the Senior Notes Indenture generating aggregate
gross proceeds of up to $575,000,000 (the “Senior Notes”);

 

WHEREAS, in connection with the foregoing, (a) Holdings and the U.S. Borrower
requested that the Lenders extend credit in the form of (i) Initial Dollar Term
Loans to the U.S. Borrower on the Closing Date in Dollars, in an aggregate
principal amount of $1,900,000,000, (ii) Initial Euro Term Loans to the U.S.
Borrower on the Closing Date in Euros, in an aggregate principal amount of
€400,000,000 and (iii) Revolving Credit Loans made available to the Borrowers at
any time and from time to time prior to the Revolving Credit Maturity Date in
Dollars, Euro and Alternative Currencies, in an aggregate Dollar Equivalent
principal amount at any time outstanding not in excess of $1,000,000,000
(subject to the 2019 Increased Availability Condition) less the sum of (x) the
aggregate Letters of Credit Outstanding at such time and (y) the aggregate
principal amount of all Swingline Loans outstanding at such time, and (b)
Holdings and the Borrowers requested (i) the Letter of Credit Issuer to issue
Letters of Credit at any time and from time to time prior to the L/C Facility
Maturity Date, in Dollars, Euro and Alternative Currencies, in an aggregate
Stated Amount at any time outstanding not in excess of $200,000,000 (which
amount shall, immediately and automatically upon the satisfaction of the 2019
Increased Availability Condition, be increased to $400,000,000), and (ii) to
deem the letters of credit identified on Schedule 1.1(a) hereto to be Letters of
Credit for all purposes under this Agreement and (c) Holdings and the U.S.
Borrower requested the Swingline Lender to extend credit in the form of
Swingline Loans at any time and from time to time prior to the Swingline
Maturity Date, in Dollars in an aggregate principal amount at any time
outstanding not in excess of $50,000,000;

 

--------------------------------------------------------------------------------

 

WHEREAS, the proceeds of the Initial Term Loans were used, together with (a) the
net proceeds of the Senior Notes Offering, (b) proceeds of borrowings by the
U.S. Borrower under the Revolving Credit Facility (if needed) and (c) the net
proceeds of the Equity Investments on the Closing not in excess of $200,000,000
(which amount shall, immediately and automatically upon the satisfaction of the
2019 Increased Availability Condition, be increased to $400,000,000), and (iii)
to deem the letters of credit identified on Schedule 1.1(a) hereto to be Letters
of Credit for all purposes under this Agreement and (c) Holdings and the U.S.
Borrower have requested the Swingline Lender to extend credit in the form of
Swingline Loans at any time and from time to time prior to the Swingline
Maturity Date, in Dollars in an aggregate principal amount at any time
outstanding not in excess of $50,000,000;

 

WHEREAS, Holdings and the U.S. Borrower have requested that the Lenders extend
credit in the form of Series A New Term Loans to the U.S. Borrower on the
Amendment No. 6 Effective Date in Dollars, in an aggregate principal amount of
$400,000,000;

 

WHEREAS, the Lenders and Letter of Credit Issuer are willing to make available
to the Borrowers such term loans and revolving credit and letter of credit
facilities upon the terms and subject to the conditions set forth herein;

 

NOW, THEREFORE, in consideration of the premises and the covenants and
agreements contained herein, the parties hereto hereby agree as follows:

 

Section 1.       Definitions

 

1.1           Defined Terms. As used herein, the following terms shall have the
meanings specified in this Section 1.1 unless the context otherwise requires (it
being understood that defined terms in this Agreement shall include in the
singular number the plural and in the plural the singular):

 

“2019 Existing Letters of Credit” shall mean the letters of credit existing on
the Amendment No. 4 Effective Date set forth on Schedule C to Amendment No. 4.

 

“2019 Increased Availability Condition” shall mean the “Increased Availability
Condition” under and as defined in Amendment No. 4.

 

“2019 Mandatory Revolving Commitment Reduction” shall have the meaning provided
in Amendment No. 4.

 

“2019 Refinancing” shall mean the termination on the Amendment No. 4 Effective
Date of the Revolving Credit Commitments of the Amendment No. 4 Non-Extending
Lenders set forth in Schedule A to Amendment No. 4 and the repayment in full of
the Revolving Credit Loans thereunder.

 

“2019 Revolving Commitment Reduction Date” shall mean the date that is the
earlier to occur of (i) prior to the consummation of the Merger (for purposes of
this definition, as defined in Amendment No. 4), the termination of the Merger
Agreement (as defined in Amendment No. 4) by the U.S. Borrower (or its
affiliates) in writing or with the U.S. Borrower’s (or its affiliates’) written
consent or otherwise in accordance with its terms (other than with respect to
provisions therein that expressly survive termination) and (ii) 11.59 p.m., New
York City time, on the date that is five Business Days after the earlier of (A)
the Outside Date (as defined in Amendment No. 4) and (B) the consummation of the
Merger.

 

3

--------------------------------------------------------------------------------

 

“2019 Revolving Credit Commitment” shall mean, pursuant to Amendment No. 4,
Amendment No. 6 and this Agreement, as to each 2019 Revolving Credit Lender, its
obligation to make 2019 Revolving Credit Loans to a Borrower pursuant to Section
2.1(b)(i)(D), in an aggregate principal amount at any one time outstanding not
to exceed the amount set forth opposite such Lender’s name on Schedule B to
Amendment No. 4 under the caption “2019 Revolving Credit Commitment Amount” or
in the Assignment and Acceptance pursuant to which such Lender becomes a party
hereto, as applicable, as such amount may be adjusted from time to time in
accordance with this Agreement (including Section 2.14 and Amendment No. 6).
Subject to the 2019 Mandatory Revolving Commitment Reduction, the aggregate 2019
Revolving Credit Commitments of all 2019 Revolving Credit Lenders shall be
$1,000,000,000 (subject to the 2019 Increased Availability Condition) on the
Amendment No. 4 Effective Date, as such amount may be adjusted from time to time
in accordance with the terms of this Agreement. The aggregate 2019 Revolving
Credit Commitments of all 2019 Revolving Credit Lenders shall be $1,100,000,000
on the Amendment No. 6 Effective Date, as such amount may be adjusted from time
to time in accordance with the terms of this Agreement.

 

“2019 Revolving Credit Facility” shall mean, at any time, the aggregate amount
of the 2019 Revolving Credit Lenders’ 2019 Revolving Credit Commitments at such
time.

 

“2019 Revolving Credit Lender” shall mean, at any time, any Lender that has a
2019 Revolving Credit Commitment at such time.

 

“2019 Revolving Credit Loan” has the meaning specified in Section 2.1(b)(i)(D).

 

“2020 GDI Tranche B-2 Dollar Term Loan” shall mean, collectively, any Term Loan
made in Dollars to the U.S. Borrower on the Amendment No. 5 Effective Date
pursuant to Section 2.1(a)(iii) and Amendment No. 5.

 

“2020 GDI Tranche B-2 Dollar Term Loan Allocation Schedule” shall mean the
schedule on file with the Administrative Agent and approved by the U.S. Borrower
setting forth the name of each Additional 2020 GDI Tranche B-2 Dollar Term Loan
Lender and, next to such name, the amount of Additional 2020 GDI Tranche B-2
Dollar Term Loans to be made to the U.S. Borrower in Dollars by such Additional
2020 GDI Tranche B-2 Dollar Term Loan Lender on the Amendment No. 5 Effective
Date.

 

“2020 GDI Tranche B-2 Dollar Term Loan Commitment” shall mean, with respect to a
Cashless Option 2020 GDI Tranche B-2 Dollar Term Loan Lender, its Rollover 2020
GDI Tranche B-2 Dollar Term Loan Commitment and, with respect to any Additional
2020 GDI Tranche B-2 Dollar Term Loan Lender, its Additional 2020 GDI Tranche
B-2 Dollar Term Loan Commitment. The aggregate amount of 2020 GDI Tranche B-2
Dollar Term Loan Commitments as of the Amendment No. 5 Effective Date is
$927,600,000.

 

“2020 GDI Tranche B-2 Dollar Term Loan Lender” shall mean a Lender with a 2020
GDI Tranche B-2 Dollar Term Loan Commitment or an outstanding 2020 GDI Tranche
B-2 Dollar Term Loan.

 

“2020 GDI Tranche B-2 Dollar Term Loan Maturity Date” shall mean February 28,
2027 (or, if such date is not a Business Day, the first Business Day
thereafter).

 

“2020 GDI Tranche B-2 Dollar Term Loan Repayment Amount” shall have the meaning
provided in Section 2.5(b)(i).

 

“2020 GDI Tranche B-2 Dollar Term Loan Repayment Date” shall have the meaning
provided in Section 2.5(b)(i).

 

 

4

--------------------------------------------------------------------------------

 

“2020 GDI Tranche B-2 Euro Term Loan” shall mean, collectively, any Term Loan
made in Euros to the U.S. Borrower on the Amendment No. 5 Effective Date
pursuant to Section 2.1(a)(iii) and Amendment No. 5.

 

“2020 GDI Tranche B-2 Euro Term Loan Allocation Schedule” shall mean the
schedule on file with the Administrative Agent and approved by the U.S. Borrower
setting forth the name of each Additional 2020 GDI Tranche B-2 Euro Term Loan
Lender and, next to such name, the amount of Additional 2020 GDI Tranche B-2
Euro Term Loans to be made to the U.S. Borrower in Euros by such Additional 2020
GDI Tranche B-2 Euro Term Loan Lender on the Amendment No. 5 Effective Date.

 

“2020 GDI Tranche B-2 Euro Term Loan Commitment” shall mean, with respect to a
Cashless Option 2020 GDI Tranche B-2 Euro Term Loan Lender, its Rollover 2020
GDI Tranche B-2 Euro Term Loan Commitment and, with respect to any Additional
2020 GDI Tranche B-2 Euro Term Loan Lender, its Additional 2020 GDI Tranche B-2
Euro Term Loan Commitment. The aggregate amount of 2020 GDI Tranche B-2 Euro
Term Loan Commitments as of the Amendment No. 5 Effective Date is €601,162,500.

 

“2020 GDI Tranche B-2 Euro Term Loan Lender” shall mean a Lender with a 2020 GDI
Tranche B-2 Euro Term Loan Commitment or an outstanding 2020 GDI Tranche B-2
Euro Term Loan.

 

“2020 GDI Tranche B-2 Euro Term Loan Maturity Date” shall mean February 28, 2027
(or, if such date is not a Business Day, the first Business Day thereafter).

 

“2020 GDI Tranche B-2 Euro Term Loan Repayment Amount” shall have the meaning
provided in Section 2.5(b)(ii).

 

“2020 GDI Tranche B-2 Euro Term Loan Repayment Date” shall have the meaning
provided in Section 2.5(b)(ii).

 

“2020 Spinco Tranche B-1 Dollar Term Loan” shall mean, collectively, any Term
Loan in Dollars of the Spinco Borrower established hereunder on the Spinco
Designation Effective Date pursuant to Amendment No. 5 and Section 2.1(a)(iv).

 

“2020 Spinco Tranche B-1 Dollar Term Loan Lender” shall mean a Lender with an
outstanding 2020 Spinco Tranche B-1 Dollar Term Loan.

 

“2020 Spinco Tranche B-1 Dollar Term Loan Maturity Date” shall mean February 28,
2027 (or, if such date is not a Business Day, the first Business Day
thereafter).

 

“2020 Spinco Tranche B-1 Dollar Term Loan Repayment Amount” shall have the
meaning provided in Section 2.5(b)(iii).

 

“2020 Spinco Tranche B-1 Dollar Term Loan Repayment Date” shall have the meaning
provided in Section 2.5(b)(iii).

 

“2020 Term Loans” shall mean, collectively, the 2020 GDI Tranche B-2 Dollar Term
Loans, the 2020 GDI Tranche B-2 Euro Term Loans and, the 2020 Spinco Tranche B-1
Dollar Term Loans and the Series A New Term Loans.

 

 

5

--------------------------------------------------------------------------------

 

“Amendment No. 2” shall mean Amendment No. 2 to this Agreement dated as of
August 17, 2017, among each Credit Party, the Lenders party thereto, and the
Administrative Agent.

 

“Amendment No. 2 Effective Date” shall mean the “Amendment No. 2 Effective Date”
under and as defined in Amendment No. 2.

 

“Amendment No. 4” shall mean Amendment No. 4 to Credit Agreement dated as of
June 28, 2019, among each Credit Party, the Extending Lenders party thereto, the
2019 Revolving Credit Lenders party thereto, the other Lenders party thereto,
the Letter of Credit Issuers party thereto, UBS AG, Stamford Branch as Resigning
Agent (as defined therein) and Citibank, N.A. as Successor Agent (as defined
therein).

 

“Amendment No. 4 Effective Date” shall mean the “Amendment Effective Date” under
and as defined in Amendment No. 4.

 

“Amendment No. 4 Non-Extending Lenders” shall mean those Lenders that do not
convert and extend their Revolving Credit Commitments of each Class set forth in
Schedule A to Amendment No. 4 as set forth in Section 2 of Amendment No. 4.

 

“Amendment No. 5” shall mean Amendment No. 5 to Credit Agreement and Joinder
Agreement dated as of February 28, 2020, among each Credit Party, the Lenders
party thereto, the Letter of Credit Issuers party thereto and the Administrative
Agent.

 

“Amendment No. 5 Effective Date” shall mean the first Business Day on which all
conditions precedent set forth in Section 7 of Amendment No. 5 are satisfied,
which date is February 28, 2020.

 

“Amendment No. 6” shall mean the Joinder Agreement and Amendment No. 6 to Credit
Agreement, dated as of June 29, 2020, among each Credit Party party thereto, the
Lenders party thereto and the Administrative Agent.

 

“Amendment No. 6 Effective Date” shall mean the first Business Day on which all
conditions precedent set forth in Section 14 of Amendment No. 6 are satisfied,
which date is June 29, 2020, and which date shall constitute an Increased Amount
Date.

 

“Anti-Boycott Law” shall mean Section 7 German Foreign Trade Regulation
(Außenwirtschaftsverordnung), any provision of Council Regulation (EC) 2271/1996
or any similar applicable anti-boycott law or regulation.

 

“Anti-Corruption Laws” shall mean all laws, rules and regulations of any
jurisdiction applicable to Holdings, the Borrowers or any of their Subsidiaries
from time to time concerning or relating to bribery, anti-money laundering or
corruption, including the U.S. Foreign Corrupt Practices Act and the rules and
regulations promulgated thereunder.

 

“Applicable Margin” shall mean a percentage per annum equal to:

 

(a)       (i) for LIBOR Loans that are 2020 GDI Tranche B-2 Dollar Term Loans,
1.75%, and (ii) for ABR Loans that are 2020 GDI Tranche B-2 Dollar Term Loans,
0.75%,

 

(b)       for LIBOR Loans that are 2020 GDI Tranche B-2 Euro Term Loans, 2.00%,

 

9

--------------------------------------------------------------------------------

 

(c)       (i) for LIBOR Loans that are 2020 Spinco Tranche B-1 Dollar Term
Loans, 1.75%, and (ii) for ABR Loans that are 2020 Spinco Tranche B-1 Dollar
Term Loans, 0.75%, and

 

(d)      (i) for LIBOR Loans that are Series A New Term Loans, 2.75%, and (ii)
for ABR Loans that are Series A New Term Loans, 1.75%, and

 

(e)     (i) for LIBOR Loans that are 2019 Revolving Credit Loans, initially
2.25%, (ii) for ABR Loans that are 2019 Revolving Credit Loans, initially 1.25%
and (iii) for Letter of Credit Fees, initially 2.25%; provided that if the
Merger (as defined in Amendment No. 4) is consummated and each of S&P and
Moody’s shall have a Rating in effect on the date of consummation of the Merger
(as defined in Amendment No. 4), then from and after such date, the Applicable
Margin for LIBOR Loans and ABR Loans that are 2019 Revolving Credit Loans and
for Letter of Credit Fees shall be the percentage per annum set forth in the
table below, based on the applicable Ratings in effect on the date of
consummation of the Merger (as defined in Amendment No. 4):

 



Level Rating LIBOR Rate
Revolving
Credit Loans ABR Rate
Revolving
Credit Loans Letter of
Credit Fees           I >  BB+ by S&P (with stable or better outlook) and > Ba1
by Moody’s (with stable or better outlook) 1.75% 0.75% 1.75% II > BB+ by S&P
(with stable or better outlook) and Ba2 by Moody’s (with stable or better
outlook) 2.00% 1.00% 2.00%           III Neither Level I nor II 2.25% 1.25%
2.25%



 

“Approved Foreign Bank” shall have the meaning provided in the definition of
“Cash Equivalents.”

 

“Approved Fund” shall mean any Fund that is administered or managed by (a) a
Lender, (b) an Affiliate of a Lender or (c) an entity or an Affiliate of an
entity that administers, advises or manages a Lender.

 

“Asset Sale” shall mean:

 

(a)           the sale, conveyance, transfer, or other disposition, whether in a
single transaction or a series of related transactions, of property or assets
(whether tangible or intangible, including by way of a Sale Leaseback or asset
securitization) (each, a “disposition”) of Holdings or any Restricted
Subsidiary, or

 

(b)           the issuance or sale of Equity Interests of any Restricted
Subsidiary (other than preferred stock of Restricted Subsidiaries issued in
compliance with Section 10.1), whether in a single transaction or a series of
related transactions, in each case, other than:

 

(i)         any disposition of Cash Equivalents or Investment Grade Securities
or obsolete, worn out or surplus property or property (including any leasehold
property interest) that is no longer economically practical in its business or
commercially desirable to maintain or no longer used or useful equipment in the
ordinary course of business or any disposition of inventory, immaterial assets,
goods or other assets in the ordinary course of business;

 

10

--------------------------------------------------------------------------------

 

“Change in Law” shall mean (a) the adoption of any law, treaty, order, policy,
rule or regulation after the Closing Date, (b) any change in any law, treaty,
order, policy, rule or regulation or in the interpretation or application
thereof by any Governmental Authority after the Closing Date or (c) compliance
by any Lender with any guideline, request, directive or order issued or made
after the Closing Date by any central bank or other governmental or
quasi-governmental authority (whether or not having the force of law). For
purposes of this definition, (x) the Dodd-Frank Wall Street Reform and Consumer
Protection Act and all requests, rules, regulations, guidelines or directives
thereunder or issued in connection therewith and (y) all requests, rules,
guidelines, requirements or directives promulgated by the Bank for International
Settlements, the Basel Committee on Banking Supervision (or any successor or
similar authority) or the United States or foreign regulatory authorities
pursuant to Basel III, shall in each case described in clauses (x) and (y) above
be deemed to be a Change in Law and have gone into effect after the date hereof,
regardless of the date enacted, adopted, issued or implemented.

 

“Change of Control” shall mean and be deemed to have occurred if (a) any person,
entity or “group” (within the meaning of Section 13(d) or 14(d) of the
Securities Exchange Act of 1934, as amended), other than the Permitted Holders,
shall at any time have acquired direct or indirect beneficial ownership of a
percentage of the voting power of the outstanding Voting Stock of Holdings that
exceeds 50% thereof, unless the Permitted Holders have, at such time, the right
or the ability by voting power, contract or otherwise to elect or designate for
election at least a majority of the board of directors of Holdings; or (b)
Holdings shall cease to beneficially own, directly or indirectly, 100% of the
issued and outstanding Equity Interests of the U.S. Borrower; provided that, at
any time when any of the outstanding Voting Stock of Holdings is directly or
indirectly owned by a Parent Entity, all references in clause (a) of this
definition to “Holdings” (other than in this proviso) shall be deemed to refer
to the ultimate Parent Entity that directly or indirectly owns such Voting
Stock.

 

“Class” (a) when used in reference to any Loan or Borrowing, shall refer to
whether such Loan, or the Loans comprising such Borrowing, are 2019 Revolving
Credit Loans, New Revolving Loans, 2020 GDI Tranche B-2 Dollar Term Loans, 2020
GDI Tranche B-2 Euro Term Loans, 2020 Spinco Tranche B-1 Dollar Term Loans,
Series A New Term Loans, other New Term Loans (of each Series), Additional Term
Loans, Extended Term Loans (of the same Extension Series), Replacement Term
Loans (of the same tranche), Extended Revolving Credit Loans (of the same
Extension Series) or Swingline Loans and (b) when used in reference to any
Commitment, refers to whether such Commitment is a 2019 Revolving Credit
Commitment, a New Revolving Credit Commitment, an Extended Revolving Credit
Commitment (of the same Extension Series), a 2020 GDI Tranche B-2 Dollar Term
Loan Commitment, a 2020 GDI Tranche B-2 Euro Term Loan Commitment, a Series A
New Term Loan Commitment or aanother New Term Loan Commitment.

 

“Closing Date” means July 30, 2013.

 

“Co-Documentation Agents” shall mean UBS Securities LLC and Barclays Bank PLC.
“Co-Managers” shall mean (i) with respect to the Revolving Credit Loans, the
2020 GDI Tranche B-2 Dollar Term Loans and the 2020 GDI Tranche B-2 Euro Term
Loans, Bank of America, N.A., Bank of China, Chicago Branch, Deutsche Bank
Securities Inc., Santander Bank, N.A. and TD Securities (USA) LLC and (ii) with
respect to the 2020 Spinco Tranche B-1 Dollar Term Loans, Deutsche Bank
Securities Inc., Santander Bank, N.A. and TD Securities (USA) LLC.

 

“Code” shall mean the Internal Revenue Code of 1986, as amended from time to
time.

 

“Collateral” shall mean all property pledged or purported to be pledged pursuant
to the Security Documents other than Excluded Collateral (as defined therein).

 

18

--------------------------------------------------------------------------------

 

“Collateral Agent” shall mean Citibank, N.A., as collateral agent under the
Security Documents, or any successor collateral agent pursuant to Section 12.9;
any affiliate or designee of Citibank, N.A. may act as Collateral Agent under
any Credit Document.

 

“Commitment Fee” shall have the meaning provided in Section 4.1(a).

 

“Commitment Fee Rate” shall mean 0.375%; provided that from and after the date
on which Section 9.1 Financials are delivered to the Administrative Agent for
the first full fiscal quarter ended after the Amendment No. 4 Effective Date,
the applicable Commitment Fee Rate shall be reduced to 0.25% and 0.125% upon the
achievement of a Status equal to Level I Status and Level II Status,
respectively.

 

“Commitments” shall mean, with respect to each Lender (to the extent
applicable), such Lender’s 2019 Revolving Credit Commitment, New Revolving
Credit Commitment, Extended Revolving Credit Commitment, 2020 GDI Tranche B-2
Dollar Term Loan Commitment, 2020 GDI Tranche B-2 Euro Term Loan Commitment,
Series A New Term Loan Commitment or other New Term Loan Commitment.

 

“Commodity Exchange Act” shall mean the Commodity Exchange Act (7 U.S.C. § 1 et
seq.), as amended from time to time, and any successor statute.

 

“Communications” shall have the meaning provided in Section 13.17.

 

“Compliance Period” shall mean any period during which the sum of (a) the
aggregate Dollar Equivalent principal amount of all Revolving Credit Loans and
Swingline Loans then outstanding and (b) the aggregate non-Cash Collateralized
Letters of Credit Outstanding (other than non-Cash Collateralized Letters of
Credit Outstanding in an aggregate amount not to exceed the aggregate amount of
Letters of Credit Outstanding on the Amendment No. 4 Effective Date) exceeds (i)
40.0% of the aggregate 2019 Revolving Credit Commitments or (ii) prior to the
earlier to occur of the satisfaction of the 2019 Increased Availability
Condition and the 2019 Revolving Commitment Reduction Date, 40.0% of the lesser
of (A) $450,000,000 and (B) the aggregate 2019 Revolving Credit Commitments.

 

“Confidential Information” shall have the meaning provided in Section 13.16.

 

“Confidential Information Memorandum” shall mean the Confidential Information
Memorandum of Holdings dated January 27, 2020.

 

“Consent to Amendment No. 5” shall have the meaning provided in the recitals to
Amendment No. 5.

 

“Consolidated Depreciation and Amortization Expense” shall mean with respect to
any Person for any period, the total amount of depreciation and amortization
expense, including the amortization of deferred financing fees or costs, debt
issuance costs, commissions, fees and expenses, capitalized expenditures
(including Capitalized Software Expenditure), customer acquisition costs, the
amortization of original issue discount resulting from the issuance of
Indebtedness at less than par and incentive payments, conversion costs and
contract acquisition costs of such Person and its Restricted Subsidiaries for
such period on a consolidated basis and otherwise determined in accordance with
GAAP.

 

“Consolidated EBITDA” shall mean, with respect to any Person for any period, the
Consolidated Net Income of such Person for such period

 

19

--------------------------------------------------------------------------------

 

“Delaware LLC” shall mean any limited liability company organized or formed
under the laws of the State of Delaware.

 

“Delaware LLC Division” shall mean the statutory division of any Delaware LLC
into two or more Delaware LLCs pursuant to Section 18-217 of the Delaware
Limited Liability Company Act.

 

“Designated Letter of Credit” shall mean any letter of credit and/or bank
guarantee issued by a Letter of Credit Issuer (including, for the avoidance of
doubt, any Affiliate or branch of any Letter of Credit Issuer) for the account
of Holdings, any Borrower or any Restricted Subsidiary and, subject to
compliance with the requirements set forth in Section 3.1 as to the maximum
Stated Amount, currency and expiration of Letters of Credit, that is designated
as a Designated Letter of Credit by written notice thereof by the U.S. Borrower
to the Administrative Agent (which notice shall specify the Stated Amount of
each letter of credit and/or bank guarantee subject to such designation and
contain a representation and warranty by the U.S. Borrower as of the date
thereof that the conditions precedent set forth in Section 7.1 shall be
satisfied immediately after giving effect to such designation). For the
avoidance of doubt, the U.S. Borrower may designate any letter of credit and/or
bank guarantee that has been designated as a Designated Letter of Credit as no
longer constituting a Designated Letter of Credit.

 

“Designated Non-Cash Consideration” shall mean the Fair Market Value of non-cash
consideration received by Holdings or a Restricted Subsidiary in connection with
an Asset Sale that is so designated as Designated Non-Cash Consideration
pursuant to a certificate of an Authorized Officer of Holdings, setting forth
the basis of such valuation, less the amount of cash or Cash Equivalents
received in connection with a subsequent sale of or collection on such
Designated Non-Cash Consideration. A particular item of Designated Non-Cash
Consideration will no longer be considered to be outstanding when and to the
extent it has been paid, redeemed or otherwise retired or sold or otherwise
disposed of in compliance with Section 10.4.

 

“Designated Preferred Stock” shall mean preferred stock of Holdings or any
direct or indirect parent company of Holdings (in each case other than
Disqualified Stock) that is issued for cash (other than to a Restricted
Subsidiary or an employee stock ownership plan or trust established by Holdings
or any of its Subsidiaries) and is so designated as Designated Preferred Stock,
pursuant to an officers’ certificate executed by the principal financial officer
of Holdings or the parent company thereof, as the case may be, on the issuance
date thereof, the cash proceeds of which are excluded from the calculation set
forth in clause (iii) of Section 10.5(a).

 

“Direction” shall have the meaning provided in Section 14.2(d)(ii)(A).

 

“Disposed EBITDA” shall mean, with respect to any Sold Entity or Business or any
Converted Unrestricted Subsidiary for any period, the amount for such period of
Consolidated EBITDA of such Sold Entity or Business or Converted Unrestricted
Subsidiary (determined as if references to Holdings and the Restricted
Subsidiaries in the definition of Consolidated EBITDA were references to such
Sold Entity or Business or Converted Unrestricted Subsidiary and its respective
Subsidiaries), all as determined on a consolidated basis for such Sold Entity or
Business or Converted Unrestricted Subsidiary, as the case may be.

 

“disposition” shall have the meaning assigned such term in the definition of
Asset Sale.

 

“Disqualified Lenders” shall mean, collectively, (a) such Persons that have been
identified to the Administrative Agent prior to the launch of general
syndication of the 2020 Term Loans (excluding, for purposes of this definition,
the Series A New Term Loans), (b) those Persons who are competitors of Holdings
of its Subsidiaries that are separately identified by name in writing by the
U.S.

 

29

--------------------------------------------------------------------------------

 

(b)           debt securities or debt instruments with an Investment Grade
Rating, but excluding any debt securities or instruments constituting loans or
advances among Holdings and its Subsidiaries,

 

(c)            investments in any fund that invest at least 90% in investments
of the type described in clauses (a) and (b) which fund may also hold immaterial
amounts of cash pending investment or distribution, and

 

(d)           corresponding instruments in countries other than the United
States customarily utilized for high-quality investments.

 

“IR” shall have the meaning provided in the recitals to this Agreement.

 

“ISP” shall mean, with respect to any Letter of Credit, the “International
Standby Practices 1998” published by the Institute of International Banking Law
& Practice (or such later version thereof as may be in effect at the time of
issuance).

 

“Issuer Documents” shall mean with respect to any Letter of Credit, the Letter
of Credit Request, and any other document, agreement and instrument entered into
by the Letter of Credit Issuer and Holdings (or any Restricted Subsidiary) or in
favor of the Letter of Credit Issuer and relating to such Letter of Credit.

 

“Issuing Country” shall have the meaning provided in Section 13.21.

 

“ITA” shall mean the United Kingdom’s Income Tax Act 2007.

 

“Joinder Agreement” shall mean an agreement substantially in the form of Exhibit
A.

 

“Joint Lead Arrangers and Bookrunners” shall mean (i) with respect to the
Revolving Credit Loans, the 2020 GDI Tranche B-2 Dollar Term Loans and the 2020
GDI Tranche B-2 Euro Term Loans, Citibank, N.A., KKR Capital Markets LLC,
Goldman Sachs Bank USA, HSBC Securities (USA) Inc., JPMorgan Chase Bank, N.A.,
Mizuho Bank LTD., PNC Capital Markets, LLC, BMO Capital Markets Corp., Crédit
Agricole Corporate and Investment Bank, MUFG Bank, Ltd. and Standard Chartered
Bank and, (ii) with respect to the 2020 Spinco Tranche B-1 Dollar Term Loans,
Citibank, N.A., KKR Capital Markets LLC, Goldman Sachs Bank USA, HSBC Securities
(USA) Inc., N.A., Mizuho Bank LTD., PNC Capital Markets, LLC, BMO Capital
Markets Corp., Crédit Agricole Corporate and Investment Bank, MUFG Bank, Ltd.
and Standard Chartered Bank and (iii) with respect to the Series A New Term
Loans, the Series A Arrangers.

 

“Judgment Currency” shall have the meaning provided in Section 13.19.

 

“Junior Debt” shall mean any Indebtedness in respect of Subordinated
Indebtedness.

 

“KKR” shall mean each of Kohlberg Kravis Roberts & Co. L.P. and KKR Associates
North America Fund XI L.P.

 

“L/C Borrowing” shall mean an extension of credit resulting from a drawing under
any Letter of Credit which has not been reimbursed on the date when made or
refinanced as a Borrowing.

 

46

--------------------------------------------------------------------------------

 

pursuant to this Agreement, designate in writing to the Administrative Agent one
or more of such Restricted Subsidiaries as “Material Subsidiaries” for each
fiscal period until this proviso is no longer applicable.

 

“Maturity Carveout Amount” shall have the meaning provided in Section 2.14(d).

 

“Maturity Date” shall mean the 2020 GDI Tranche B-2 Dollar Term Loan Maturity
Date, the 2020 GDI Tranche B-2 Euro Term Loan Maturity Date, the 2020 Spinco
Tranche B-1 Dollar Term Loan Maturity Date, any Additional Term Loan Maturity
Date, theany New Term Loan Maturity Date or the Revolving Credit Maturity Date,
as applicable.

 

“Maximum Incremental Facilities Amount” shall mean, at any date of
determination, the sum of (a) the greater of (i) $1,600,000,000 and (ii) 100% of
Consolidated EBITDA for the most recently ended Test Period (calculated on a Pro
Forma Basis) plus (b) the aggregate amount of voluntary prepayments of (i) the
Term Loans (including purchases of Term Loans (including any New Term Loans and
Additional Term Loans) by the Borrowers and their Subsidiaries at or below par
in which case the amount of voluntary prepayments of such Term Loans shall be
deemed to be the face amount of such Term Loans) and (ii) Permitted Other
Indebtedness having the same lien priority as the First Lien Obligations
(without regard to control of remedies) (including voluntary prepayments or
purchases by the Borrowers and their Subsidiaries at or below par), plus (c) the
aggregate amount of voluntary prepayments of any Revolving Credit Loans to the
extent accompanied by the corresponding termination or reduction of the
Revolving Credit Commitments and New Revolving Credit Commitments, in each case
of the foregoing subclauses (b) and (c), other than from proceeds of the
incurrence of long-term Indebtedness, plus (d) an amount equal to the unused
portion of the amounts set forth in Section 10.1(l)(ii), plus (e) an amount such
that, after giving effect to the incurrence of such amount Holdings would be (a)
in compliance on a Pro Forma Basis (including any adjustments required by such
definition as a result of a contemplated Permitted Acquisition or Permitted
Investment, but excluding any concurrent incurrence of Indebtedness pursuant to
clauses (a), (b), (c) or (d) above or the Revolving Credit Facility), with (x)
in the case of New Loan Commitments that constitute First Lien Obligations, the
First Lien Secured Leverage Test or (y) in the case of New Loan Commitments
secured on a junior basis to the First Lien Obligations, the Total Leverage Test
minus (f) the sum of (i) the aggregate principal amount of New Loan Commitments
incurred pursuant to Section 2.14(a) in reliance on clauses (a), (b), (c) or (d)
of this definition prior to such date and (ii) the aggregate principal amount of
Permitted Other Indebtedness issued or incurred (including any unused
commitments obtained) pursuant to Section 10.1(x)(i)(A) in reliance on clause
(a) of this definition prior to such date.

 

“Merger” shall have the meaning provided in the recitals to this Agreement.

 

“Merger Agreement” shall have the meaning provided in the recitals to this
Agreement.

 

“Merger Sub” shall have the meaning provided in the recitals to this Agreement.

 

“MFN Protection” shall have the meaning provided in Section 2.14(d).

 

“Minimum Borrowing Amount” shall mean (a) with respect to a Borrowing of LIBOR
Loans, $1,000,000 (or, if less, the entire remaining applicable Commitments at
the time of such Borrowing) and (b) with respect to a Borrowing of ABR Loans,
$1,000,000 (or, if less, the entire remaining applicable Commitments at the time
of such Borrowing).

 

“Minimum Tender Condition” shall have the meaning provided in Section 2.15(b).

 

51

--------------------------------------------------------------------------------

 



 

“New Revolving Credit Commitments” shall have the meaning provided in Section
2.14(a).

 

“New Revolving Loan” shall have the meaning provided in Section 2.14(b).

 

“New Revolving Loan Lender” shall have the meaning provided in Section 2.14(b).

 

“New Term Loan” shall have the meaning provided in Section 2.14(c) (and which
shall include the Series A New Term Loans).

 

“New Term Loan Commitments” shall have the meaning provided in Section 2.14(a)
(and which shall include the Series A New Term Loan Commitments).

 

“New Term Loan Lender” shall have the meaning provided in Section 2.14(c) (and
which shall include the Series A New Term Loan Lenders).

 

“New Term Loan Maturity Date” shall mean the date on which a New Term Loan
matures (including the Series A New Term Loan Maturity Date).

 

“New Term Loan Repayment Amount” shall have the meaning provided in Section
2.5(c) (and which shall include the Series A New Term Loan Repayment Amount).

 

“New Term Loan Repayment Date” shall have the meaning provided in Section 2.5(c)
(and which shall include the Series A New Term Loan Repayment Date).

 

“New UK Lender” shall have the meaning provided in Section 14.5.

  

“Non-Bank Tax Certificate” shall have the meaning provided in Section
5.4(e)(ii)(B)(3).

 

“Non-Consenting Tranche B-1 Dollar Term Loan Lender” shall mean each Tranche B-1
Dollar Term Loan Lender that did not execute and deliver a Consent to Amendment
No. 5 with respect thereto on or prior to the Amendment No. 5 Effective Date.

 

“Non-Consenting Tranche B-1 Euro Term Loan Lender” shall mean each Tranche B-1
Euro Term Loan Lender that did not execute and deliver a Consent to Amendment
No. 5 with respect thereto on or prior to the Amendment No. 5 Effective Date.

 

“Non-Consenting Lender” shall have the meaning provided in Section 13.7(b).

 



“Non-Defaulting Lender” shall mean and include each Lender other than a
Defaulting Lender.

 

“Non-Extension Notice Date” shall have the meaning provided in Section 3.2(d).

 

“Non-U.S. Lender” shall mean any Agent or Lender that is not a “United States
person” as defined by Section 7701(a)(30) of the Code.

 

“Non-U.S. Security Documents” shall mean, collectively, (x) any security
document (other than any U.S. Security Document) entered into by a Non-U.S.
Subsidiary as of the Closing Date or pursuant to Sections 9.11 or 9.12 and (y)
any other security document entered into by a Non-U.S.

 

54

--------------------------------------------------------------------------------

 

“Release” shall mean any release, spill, emission, discharge, disposal,
escaping, leaking, pumping, pouring, dumping, emptying, injection or leaching
into the environment.

 

“Reorganization” shall mean, with respect to any Multiemployer Plan, the
condition that such plan is in reorganization within the meaning of Section 4241
of ERISA.

 

“Repayment Amount” shall mean the 2020 GDI Tranche B-2 Dollar Term Loan
Repayment Amount, the 2020 GDI Tranche B-2 Euro Term Loan Repayment Amount, the
2020 Spinco Tranche B-1 Dollar Term Loan Repayment Amount, a New Term Loan
Repayment Amount with respect to any Series, an Additional Term Loan with
respect to any Series or an Extended Term Loan Repayment Amount with respect to
any Extension Series, as applicable.

 

“Replacement Term Loans” shall have the meaning provided in Section 13.1.

 

“Reportable Event” shall mean any “reportable event,” as defined in Section
4043(c) of ERISA or the regulations issued thereunder, with respect to a Pension
Plan (other than a Pension Plan maintained by an ERISA Affiliate that is
considered an ERISA Affiliate only pursuant to subsection (m) or (o) of Section
414 of the Code), other than those events as to which notice is waived pursuant
to DOL Reg. § 4043 as in effect on the date hereof (no matter how such notice
requirement may be changed in the future).

 

“Repricing Transaction” shall mean (a) the incurrence by the Borrower of any
Indebtedness in the form of a similar term B loan that is broadly marketed or
syndicated to banks and other institutional investors (i) having an Effective
Yield for the respective Type of such Indebtedness that is less than the
Effective Yield for the 2020 GDI Tranche B-2 Dollar Term Loans, the 2020 GDI
Tranche B-2 Euro Term Loans or, the 2020 Spinco Tranche B-1 Dollar Term Loans or
the Series A New Term Loans, as applicable, of the respective equivalent Type,
but excluding Indebtedness incurred in connection with a Change of Control,
Transformative Acquisition or Transformative Disposition, and (ii) the proceeds
of which are used to prepay (or, in the case of a conversion, deemed to prepay
or replace), in whole or in part, outstanding principal of 2020 GDI Tranche B-2
Dollar Term Loans, 2020 GDI Tranche B-2 Euro Term Loans or, 2020 Spinco Tranche
B-1 Dollar Term Loans or the Series A New Term Loans, as applicable, or (b) any
effective reduction in the Effective Yield for the 2020 GDI Tranche B-2 Dollar
Term Loans, the 2020 GDI Tranche B-2 Euro Term Loans or, the 2020 Spinco Tranche
B-1 Dollar Term Loans or the Series A New Term Loans, as applicable (e.g., by
way of amendment, waiver or otherwise (including any mandatory assignment with
respect to any Non-Consenting Lender with respect to such Repricing
Transaction)), except for a reduction in connection with a Change of Control,
Transformative Acquisition or Transformative Disposition. Any determination by
the Administrative Agent with respect to whether a Repricing Transaction shall
have occurred shall be conclusive and binding on all Lenders holding the 2020
GDI Tranche B-2 Dollar Term Loans, the 2020 GDI Tranche B-2 Euro Term Loans or,
the 2020 Spinco Tranche B-1 Dollar Term Loans or the Series A New Term Loans, as
applicable.

 

“Required 2020 GDI Tranche B-2 Dollar Term Loan Lenders” shall mean, at any
date, Lenders having or holding a majority of the sum of (a) the Total 2020 GDI
Tranche B-2 Dollar Term Loan Commitment at such date and (b) the aggregate
outstanding principal amount of the 2020 GDI Tranche B-2 Dollar Term Loans
(excluding 2020 GDI Tranche B-2 Dollar Term Loans held by Defaulting Lenders) at
such date.

 

“Required 2020 GDI Tranche B-2 Euro Term Loan Lenders” shall mean, at any date,
Lenders having or holding a majority of the sum of (a) the Total 2020 GDI
Tranche B-2 Euro Term Loan Commitment at such date and (b) the aggregate
outstanding principal amount of the 2020 GDI Tranche B-2 Euro Term Loans
(excluding 2020 GDI Tranche B-2 Euro Term Loans held by Defaulting Lenders) at
such date.

 

71

--------------------------------------------------------------------------------

 

“Required 2020 Spinco Tranche B-1 Dollar Term Loan Lenders” shall mean, at any
date, Lenders having or holding a majority of the aggregate outstanding
principal amount of the 2020 Spinco Tranche B-1 Dollar Term Loans (excluding
2020 Spinco Tranche B-1 Dollar Term Loans held by Defaulting Lenders) at such
date.

 

“Required Lenders” shall mean, at any date, (a) Non-Defaulting Lenders having or
holding a majority of the Dollar Equivalent of the sum of (i) the Adjusted Total
Revolving Credit Commitment at such date, (ii) the Adjusted Total Term Loan
Commitment at such date and (iii) the outstanding principal amount of the Term
Loans (excluding Term Loans held by Defaulting Lenders) at such date or (b) if
the Total Revolving Credit Commitment and the Total Term Loan Commitment have
been terminated or for the purposes of acceleration pursuant to Section 11,
Non-Defaulting Lenders having or holding a majority of the Dollar Equivalent of
the outstanding principal amount of the Loans and Letter of Credit Exposure
(excluding the Loans and Letter of Credit Exposure of Defaulting Lenders) in the
aggregate at such date.

 

“Required Revolving Credit Lenders” shall mean, at any date, Non-Defaulting
Lenders holding a majority of the Adjusted Total Revolving Credit Commitment at
such date (or, if the Total Revolving Credit Commitment has been terminated at
such time, a majority of the Revolving Credit Exposure (excluding Revolving
Credit Exposure of Defaulting Lenders) at such time).

 

“Required Series A New Term Loan Lenders” shall mean, at any date, Lenders
having or holding a majority of the sum of (a) the Total Series A New Term Loan
Commitment at such date and (b) the aggregate outstanding principal amount of
the Series A New Term Loans (excluding Series A New Term Loans held by
Defaulting Lenders) at such date.

 

“Required Term Loan Lenders” shall mean, at any date, Lenders having or holding
a majority of the sum of (a) the Total Term Loan Commitment at such date and (b)
the aggregate outstanding principal amount of the Term Loans (excluding Term
Loans held by Defaulting Lenders) at such date.

 

“Requirement of Law” shall mean, as to any Person, the certificate of
incorporation and by-laws or other organizational or governing documents of such
Person, and any law, treaty, rule or regulation or determination of an
arbitrator or a court or other Governmental Authority, in each case applicable
to or binding upon such Person or any of its property or assets or to which such
Person or any of its property or assets is subject.

 

“Restricted Investment” shall mean an Investment other than a Permitted
Investment. “Restricted Payment” shall have the meaning provided in Section
10.5(a).

 

“Restricted Subsidiary” shall mean any Subsidiary of Holdings other than an
Unrestricted Subsidiary.

 

“Retained Asset Sale Proceeds” shall have the meaning provided in Section 10.4.

 

“Retained Declined Proceeds” shall have the meaning provided in Section 5.2(f).

 

“Retired Capital Stock” shall have the meaning provided in Section
10.5(b)(ii)(A).

 

72

--------------------------------------------------------------------------------

 

“Revaluation Date” shall mean (a) with respect to any Revolving Credit Loan or
Swingline Loan, each of the following: (i) each date of a Borrowing of a
Revolving Credit Loan or Swingline Loan, (ii) each date of a continuation of a
Revolving Credit Loan pursuant to Section 2.6, and (iii) such additional dates
as the Administrative Agent shall determine or the Required Revolving Credit
Lenders or Swingline Lender shall require; provided that this clause (iii) shall
not be exercised more than once per calendar month; and (b) with respect to any
Letter of Credit, each of the following: (i) each date of issuance of any such
Letter of Credit, (ii) each date of an amendment of any such Letter of Credit
having the effect of increasing the amount thereof, (iii) each date of any
payment by the applicable Letter of Credit Issuer under any Letter of Credit,
and (iv) such additional dates as the Administrative Agent or the Letter of
Credit Issuer shall determine or the Required Revolving Credit Lenders shall
require; provided that this clause (iv) shall not be exercised more than once
per calendar month.

 

“Revolving Credit Commitment” shall mean, (a) with respect to each Person that
is a Lender on the Amendment No. 4 Effective Date, the amount set forth opposite
such Lender’s name on Schedule B to Amendment No. 4 as such Lender’s 2019
Revolving Credit Commitment and (b) in the case of any Person that becomes a
Lender after the Amendment No. 4 Effective Date, the amount specified as such
Lender’s 2019 Revolving Credit Commitment in the Assignment and Acceptance
pursuant to which such Lender assumed a portion of the Total Revolving Credit
Commitment, in each case of the same may be changed from time to time pursuant
to terms hereof (including Section 2.14 and Amendment No. 6). Subject to the
2019 Mandatory Revolving Commitment Reduction, the aggregate Revolving Credit
Commitments of all Revolving Credit Lenders shall be $1,000,000,000 on the
Amendment No. 4 Effective Date (the “Initial Revolving Credit Commitments”, and
the loans thereunder, the “Initial Revolving Credit Loans”), as such amount may
be adjusted from time to time in accordance with the terms of this Agreement.
The aggregate Revolving Credit Commitments of all Revolving Credit Lenders shall
be $1,100,000,000 on the Amendment No. 6 Effective Date, as such amount may be
adjusted from time to time in accordance with the terms of this Agreement.

 

“Revolving Credit Commitment Percentage” shall mean at any time, for each
Lender, the percentage obtained by dividing (a) such Lender’s Revolving Credit
Commitment at such time by (b) the amount of the Total Revolving Credit
Commitment at such time, provided that at any time when the Total Revolving
Credit Commitment shall have been terminated, each Lender’s Revolving Credit
Commitment Percentage shall be the percentage obtained by dividing (i) such
Lender’s Revolving Credit Exposure at such time by (ii) the Revolving Credit
Exposure of all Lenders at such time.

 

“Revolving Credit Exposure” shall mean, with respect to any Lender at any time,
the sum of (a) the aggregate Dollar Equivalent amount of the principal amount of
Revolving Credit Loans of such Lender then outstanding, (b) such Lender’s Letter
of Credit Exposure at such time and (c) such Lender’s Revolving Credit
Commitment Percentage of the aggregate principal amount of all outstanding
Swingline Loans at such time.

 

“Revolving Credit Facility” shall mean the 2019 Revolving Credit Facility.

 

“Revolving Credit Lender” shall mean, at any time, any Lender that has a
Revolving Credit Commitment or Extended Revolving Credit Commitment at such
time.

 

“Revolving Credit Loan” shall have the meaning provided in Section 2.1(b)(i)(D).

 

“Revolving Credit Maturity Date” shall mean, with respect to each 2019 Revolving
Credit Lender, June 28, 2024, or if such date is not a Business Day, the next
preceding Business Day.

 

73

--------------------------------------------------------------------------------

 

principal amount of the Secured Working Capital Obligations in respect of such
Secured Working Capital Agreement and (B) include a certification by the U.S.
Borrower that such maximum principal amount, when taken together with the
maximum principal amount of all other Secured Working Capital Obligations in
respect of Secured Working Capital Agreements so designated hereunder, does not
exceed the aggregate cap set forth in clause (b)(ii) above.

 

“Secured Working Capital Obligations” shall mean Obligations under Secured
Working Capital Agreements.

 

“Security Documents” shall mean, collectively, (a) the Guarantee, (b) the U.S.
Pledge Agreement, (c) the U.S. Security Agreement, (d) each Non-U.S. Security
Document, (e) the Mortgages, (f) if executed, the First Lien Intercreditor
Agreement, (g) if executed, the Second Lien Intercreditor Agreement and (h) each
other security agreement or other instrument or document executed and delivered
pursuant to Sections 9.11, 9.12 or 9.14 or pursuant to any other such Security
Documents to secure the Obligations.

 

“Senior Notes” shall have the meaning provided in the recitals to this Agreement
and any modification, replacement, refinancing, refunding, renewal or extension
thereof that is unsecured.

 

“Senior Notes Indenture” shall mean the Indenture, dated as of the Closing Date,
among the U.S. Borrower, the guarantors party thereto and a trustee, pursuant to
which the Senior Notes shall be issued, as the same may be amended, supplemented
or otherwise modified from time to time in accordance therewith.

 

“Senior Notes Offering” shall have the meaning provided in the recitals of this
Agreement.

 

“Senior Secured Leverage Test” shall mean, as of any date of determination, with
respect to the last day of the most recently ended Test Period, the Consolidated
Senior Secured Debt to Consolidated EBITDA Ratio shall be no greater than 4.50
to 1.0.

 

“Separation Agreement” shall have the meaning provided in the recitals to this
Agreement.

 

“Series” shall have the meaning provided in Section 2.14(a).

 

“Series A Arrangers” shall mean Citibank, N.A., KKR Capital Markets LLC, Goldman
Sachs Bank USA, PNC Capital Markets, LLC, Crédit Agricole Corporate and
Investment Bank, HSBC Securities (USA) Inc. and JPMorgan Chase Bank, N.A.

 

“Series A New Term Loan” shall mean, collectively, any New Term Loan made to the
U.S. Borrower on the Amendment No. 6 Effective Date pursuant to Section
2.1(a)(v) and Amendment No. 6.

 

“Series A New Term Loan Commitment” shall mean, with respect to any Series A New
Term Loan Lender, the commitment of such Series A New Term Loan Lender to make
Series A New Term Loans on the Amendment No. 6 Effective Date in an amount set
forth on Schedule A to Amendment No. 6. The aggregate amount of Series A New
Term Loan Commitments as of the Amendment No. 6 Effective Date is $400,000,000.

 

76

--------------------------------------------------------------------------------

 

“Series A New Term Loan Lender” shall mean a Lender with a Series A New Term
Loan Commitment or an outstanding Series A New Term Loan.

 

“Series A New Term Loan Maturity Date” shall mean February 28, 2027 (or, if such
date is not a Business Day, the first Business Day thereafter).

 

“Series A New Term Loan Repayment Amount” shall have the meaning provided in
Section 2.5(c)(ii).

 

“Series A New Term Loan Repayment Date” shall have the meaning provided in
Section 2.5(c)(ii).

 

“Similar Business” shall mean any business conducted or proposed to be conducted
by Holdings and the Restricted Subsidiaries on the Closing Date or any business
that is similar, reasonably related, incidental or ancillary thereto.

 

“Sold Entity or Business” shall have the meaning provided in the definition of
the term “Consolidated EBITDA”.

 

“Solvent” shall mean, after giving effect to the consummation of the
Transactions, that (a) the Fair Value of the assets of the U.S. Borrower, the
Spinco Borrower and their Restricted Subsidiaries taken as a whole exceed their
Stated Liabilities and Identified Contingent Liabilities, (b) the Present Fair
Salable Value of the assets of the U.S. Borrower, the Spinco Borrower and their
Restricted Subsidiaries taken as a whole exceed their Stated Liabilities and
Identified Contingent Liabilities; (c) the U.S. Borrower, the Spinco Borrower
and their Restricted Subsidiaries taken as a whole do not have Unreasonably
Small Capital; and (d) the U.S. Borrower, the Spinco Borrower and their
Restricted Subsidiaries taken as a whole will be able to pay their Stated
Liabilities and Identified Contingent Liabilities as they mature.

 

“Specified Disposition” shall mean any sale, conveyance, transfer, distribution
or other disposition, whether in a single transaction or a series of related
transactions, of property or assets (whether tangible or intangible) of Holdings
or any Restricted Subsidiary, that, when taken together with the aggregate Fair
Market Value of all other Specified Dispositions, does not exceed an aggregate
Fair Market Value for all Specified Dispositions of 7.5% of the Consolidated
Total Assets of Holdings and the Restricted Subsidiaries at such date.

 

“Specified Existing Revolving Credit Commitment” shall have the meaning provided
in Section 2.14(g)(ii).

 

“Specified Representations” shall mean the representations and warranties with
respect to Holdings and the Borrowers set forth in Sections 8.1(a) (with respect
to the Borrowers only), 8.2 (as related to the borrowing under, guaranteeing
under, granting of security interests in the Collateral to, and performance of,
the Credit Documents), 8.3(c) (with respect to the Borrowers only and as related
to the borrowing under, guaranteeing under, granting of security interests in
the Collateral to, and performance of, the Credit Documents), 8.5, 8.7, 8.17 and
8.18 of this Agreement and in Sections 3.2(a) and (b) of the U.S. Security
Agreement and Section 5(d) of the U.S. Pledge Agreement.

 

“Specified Transaction” shall mean, with respect to any period, any Investment
(including any Permitted Acquisition), any Asset Sale, incurrence or repayment
of Indebtedness, Restricted Payment, Subsidiary designation, New Term Loan,
Additional Term Loan, New Revolving Credit Commitment or other event that by the
terms of this Agreement requires “Pro Forma Compliance”

 

77

--------------------------------------------------------------------------------

 

“Term Loan Lender” shall mean, at any time, any Lender that has a Term Loan
Commitment or an outstanding Term Loan.

 

“Term Loans” shall mean the 2020 GDI Tranche B-2 Dollar Term Loans, the 2020 GDI
Tranche B-2 Euro Term Loans, 2020 Spinco Tranche B-1 Dollar Term Loans, any New
Term Loans, any Additional Term Loans, any Replacement Term Loans and any
Extended Term Loans, collectively.

 

“Test Period” shall mean, for any determination under this Agreement, the four
consecutive fiscal quarters of Holdings then last ended and for which Section
9.1 Financials shall have been required to be delivered to the Administrative
Agent (or, before the first delivery of Section 9.1 Financials, the most recent
period of four fiscal quarters at the end of which financial statements are
available).

 

“Title Policy” shall have the meaning provided in Section 9.14(d)(ii).

 

“Total 2020 GDI Tranche B-2 Dollar Term Loan Commitment” shall mean the sum of
the 2020 GDI Tranche B-2 Dollar Term Loan Commitments of all Lenders.

 

“Total 2020 GDI Tranche B-2 Euro Term Loan Commitment” shall mean the sum of the
2020 GDI Tranche B-2 Euro Term Loan Commitments of all Lenders.

 

“Total Credit Exposure” shall mean, at any date, the sum, without duplication,
of (a) the Total Revolving Credit Commitment at such date (or, if the Total
Revolving Credit Commitment shall have terminated on such date, the aggregate
Revolving Credit Exposure of all Lenders at such date), (b) the Total Term Loan
Commitment at such date and (c) without duplication of clause (b), the Dollar
Equivalent of the aggregate outstanding principal amount of all Term Loans at
such date.

 

“Total Leverage Test” shall mean, as of any date of determination, with respect
to the last day of the most recently ended Test Period, either (a) the
Consolidated Total Debt to Consolidated EBITDA Ratio shall be no greater than
5.00:1.00 or (b) if the Consolidated Total Debt to Consolidated EBITDA Ratio
shall be greater than 5.00:1.00, the Consolidated Total Debt to Consolidated
EBITDA Ratio shall be less than or equal to the Consolidated Total Debt to
Consolidated EBITDA Ratio immediately prior to any such incurrence and all
transactions consummated in connection therewith.

 

“Total Revolving Credit Commitment” shall mean the sum of the Revolving Credit
Commitments of all the Lenders.

 

“Total Series A New Term Loan Commitment” shall mean the sum of the Series A New
Term Loan Commitments of all Lenders.

 

“Total Term Loan Commitment” shall mean the sum of the 2020 GDI Tranche B-2
Dollar Term Loan Commitments, the 2020 GDI Tranche B-2 Euro Term Loan
Commitments and the New Term Loan Commitments, if applicable, of all the
Lenders.

 

“Tranche B-1 Dollar Term Loan Lender” shall mean a Lender with an outstanding
Tranche B-1 Dollar Term Loan.

 

“Tranche B-1 Dollar Term Loans” shall mean the term loans denominated in Dollars
made to the U.S. Borrower on the Amendment No. 2 Effective Date pursuant to the
terms of this Agreement as then in effect.

 

81

--------------------------------------------------------------------------------

 

of the Test Period; provided that when calculating the Consolidated First Lien
Secured Debt to Consolidated EBITDA Ratio for purposes of the definition of the
“Commitment Fee Rate” and for purposes of determining compliance with Section
10.7 (other than for the purpose of determining compliance with Section 10.7 on
a Pro Forma Basis as a condition to taking any action under this Agreement), any
such Investments, acquisitions, dispositions, mergers, consolidations, and
disposed operations that occurred subsequent to the end of the applicable Test
Period shall not be given Pro Forma Effect. If, since the beginning of such
period, any Person (that subsequently became a Restricted Subsidiary or was
merged with or into Holdings or any Restricted Subsidiary since the beginning of
such period) shall have made any Investment, acquisition, disposition, merger,
consolidation, or disposed operation that would have required adjustment
pursuant to this clause (a), then the Fixed Charge Coverage Ratio, Consolidated
First Lien Secured Debt to Consolidated EBITDA Ratio, Consolidated Senior
Secured Debt to Consolidated EBITDA Ratio and Consolidated Total Debt to
Consolidated EBITDA Ratio shall be calculated giving Pro Forma Effect thereto
for such Test Period as if such Investment, acquisition, disposition, merger,
consolidation, or disposed operation had occurred at the beginning of the Test
Period. Notwithstanding anything to the contrary herein, with respect to any
amounts incurred or transactions entered into (or consummated) in reliance on a
provision of this Agreement that does not require compliance with a financial
ratio or test (including, without limitation, the Fixed Charge Coverage Ratio,
Consolidated First Lien Secured Debt to Consolidated EBITDA Ratio, Consolidated
Senior Secured Debt to Consolidated EBITDA Ratio and Consolidated Total Debt to
Consolidated EBITDA Ratio) (any such amounts, the “Fixed Amounts”) substantially
concurrently with any amounts incurred or transactions entered into (or
consummated) in reliance on a provision of this Agreement that requires
compliance with any such financial ratio or test (any such amounts, the
“Incurrence-Based Amounts”), it is understood and agreed that the Fixed Amounts
(and any cash proceeds thereof) shall be disregarded in the calculation of the
financial ratio or test applicable to the Incurrence-Based Amounts in connection
with such substantially concurrent incurrence, except that incurrences of
Indebtedness and Liens constituting Fixed Amounts shall be taken into account
for purposes of Incurrence-Based Amounts other than Incurrence-Based Amounts
contained in Section 10.1 or Section 10.2. In connection with the incurrence of
any Indebtedness pursuant to Section 2.14, the definitions of Required Lenders,
Required Revolving Credit Lenders, Required 2020 GDI Tranche B-2 Dollar Term
Loan Lenders, Required 2020 GDI Tranche B-2 Euro Term Loan Lenders and, Required
2020 Spinco Tranche B-1 Dollar Term Loan Lenders and Required Series A New Term
Loan Lenders, as applicable, shall be calculated on a Pro Forma Basis in
accordance with this Section 1.7, Section 2.14 and the definition of Maximum
Incremental Facilities Amount (except to the extent the incurrence of such
Indebtedness is not permitted pursuant to Section 2.14 without giving effect
such Pro Forma Basis calculation).

 

(b)      Whenever Pro Forma Effect is to be given to a transaction, the pro
forma calculations shall be made in good faith by a responsible financial or
accounting officer of Holdings or the U.S. Borrower (and may include, for the
avoidance of doubt and without duplication, cost savings, operating expense
enhancements and operating expense reductions resulting from such Investment,
acquisition, merger, or consolidation which is being given Pro Forma Effect that
have been or are expected to be realized; provided that such costs savings,
operating expense enhancements and operating expense reductions are made in
compliance with the definition of Pro Forma Adjustment). If any Indebtedness
bears a floating rate of interest and is being given Pro Forma Effect, the
interest on such Indebtedness shall be calculated as if the rate in effect on
the date of determination had been the applicable rate for the entire period
(taking into account for such entire period, any Hedging Obligation applicable
to such Indebtedness with a remaining term of 12 months or longer, and in the
case of any Hedging Obligation applicable to such Indebtedness with a remaining
term of less than 12 months, taking into account such Hedging Obligation to the
extent of its remaining term). Interest on a Capitalized Lease Obligation shall
be deemed to accrue at an interest rate reasonably determined by a responsible
financial or accounting officer of Holdings or the U.S. Borrower to be the rate
of interest

 

87

--------------------------------------------------------------------------------

 



 

Type and (B) may be repaid or prepaid in accordance with the provisions hereof,
but once repaid or prepaid, may not be reborrowed.

 

(v)           Subject to and upon the terms set forth herein and the terms and
conditions set forth in Amendment No. 6, upon the occurrence of the Amendment
No. 6 Effective Date, each Series A New Term Loan Lender severally agrees to
make a Series A New Term Loan in Dollars to the U.S. Borrower on the Amendment
No. 6 Effective Date in a principal amount equal to its Series A New Term Loan
Commitment. Such Series A New Term Loans (A) may at the option of the U.S.
Borrower be incurred and maintained as, and/or converted into, ABR Loans or
LIBOR Loans, provided that all Series A New Term Loans made by each of the
Lenders pursuant to the same Borrowing shall, unless otherwise specifically
provided herein, consist entirely of Term Loans of the same Type, and (B) may be
repaid or prepaid in accordance with the provisions hereof, but once repaid or
prepaid, may not be reborrowed.

 

(b)          _(i)         Subject to and upon the terms and conditions herein
set forth:

 

(A)     [reserved];

 

(B)     [reserved];

 

(C)     [reserved]; and

 

(D)     each 2019 Revolving Credit Lender severally agrees to make

 

2019 Revolving Credit Loans denominated in Dollars, Euros or Pounds Sterling to
the Borrowers as elected by the applicable Borrower pursuant to Section 2.2 from
its applicable lending office (each such loan, a “2019 Revolving Credit Loan” or
a “Revolving Credit Loan”) in an aggregate Dollar Equivalent principal amount
not to exceed at any time outstanding the amount of such Lender’s 2019 Revolving
Credit Commitment;

 

provided that any of the foregoing such Revolving Credit Loans (A) shall be made
at any time and from time to time on and after the Closing Date and prior to the
Revolving Credit Maturity Date, (B) may, at the option of the applicable
Borrower be incurred and maintained as, and/or converted into, ABR Loans (solely
in the case of Revolving Credit Loans denominated in Dollars) or LIBOR Loans
that are Revolving Credit Loans, provided that all Revolving Credit Loans made
by each of the Lenders pursuant to the same Borrowing shall, unless otherwise
specifically provided herein, consist entirely of Revolving Credit Loans of the
same Type, (C) may be repaid and reborrowed in accordance with the provisions
hereof (for this purpose using the Dollar Equivalent of all Revolving Credit
Loans), (D) shall not, for any Lender at any time, after giving effect thereto
and to the application of the proceeds thereof, result in such Lender’s
Revolving Credit Exposure in respect of any Class at such time exceeding such
Lender’s Revolving Credit Commitment in respect of such Class at such time, (E)
shall not, after giving effect thereto and to the application of the proceeds
thereof, result at any time in the aggregate amount of the Lenders’ Revolving
Credit Exposures at such time exceeding the Total Revolving Credit Commitment
then in effect or the aggregate amount of the Lenders’ Revolving Credit
Exposures of any Class at such time exceeding the aggregate Revolving Credit
Commitment with respect to such Class, (F) shall not, after giving effect
thereto and to the application of the proceeds thereof, result at any time in
the Aggregate Multicurrency Exposure at such time exceeding the Multicurrency
Sublimit then in effect, (G) shall not, after giving effect thereto and to the
application of the proceeds thereof, result at any time prior to the
satisfaction of the 2019 Increased Availability Condition in the aggregate
amount of the 2019 Revolving Credit Lenders’ Revolving Credit Exposures at such
time exceeding $450,000,000 and, (H) if after giving effect thereto the sum of
(I) the aggregate Dollar Equivalent principal amount of all Revolving Credit
Loans and Swingline Loans then outstanding and (II) the aggregate non-Cash
Collateralized Letters of Credit Outstanding at such time exceeds $300,000,000,
shall not result in the Consolidated Senior Secured Debt to Consolidated EBITDA
Ratio exceeding 7.00:1.00 (calculated on a Pro Forma Basis giving effect to all
Investments, acquisitions, dispositions, mergers, consolidations and disposed
operations since the last day of the most recently ended Test Period (and the
change in Consolidated EBITDA resulting therefrom)) and (I) in the case of a
Borrowing of New Revolving Loans by the German Borrower, shall be subject to the
terms and conditions set forth in Section 21 of Amendment No. 6.

 

92

--------------------------------------------------------------------------------

 



 

(ii)         Each Lender may, at its option, make any Loan by causing any
domestic or foreign branch or Affiliate of such Lender to make such Loan,
provided that (A) any exercise of such option shall not affect the obligation of
the applicable Borrower to repay such Loan and (B) in exercising such option,
such Lender shall use its reasonable efforts to minimize any increased costs to
the applicable Borrower resulting therefrom (which obligation of the Lender
shall not require it to take, or refrain from taking, actions that it determines
would result in increased costs for which it will not be compensated hereunder
or that it determines would be otherwise disadvantageous to it and in the event
of such request for costs for which compensation is provided under this
Agreement, the provisions of Section 2.10 shall apply). On the Revolving Credit
Maturity Date, all Revolving Credit Loans shall be repaid in full.

 

(c)           Subject to and upon the terms and conditions herein set forth, the
Swingline Lender in its individual capacity agrees, at any time and from time to
time on and after the Closing Date and prior to the Swingline Maturity Date, to
make a loan or loans (each a “Swingline Loan” and, collectively the “Swingline
Loans”) to the U.S. Borrower in Dollars, which Swingline Loans (i) shall be ABR
Loans, (ii) shall have the benefit of the provisions of Section 2.1(d), (iii)
shall not exceed at any time outstanding the Swingline Commitment, (iv) shall
not, after giving effect thereto and to the application of the proceeds thereof,
result at any time in the aggregate amount of the Lenders’ Revolving Credit
Exposures at such time exceeding the 2019 Revolving Credit Commitment then in
effect, (v) shall not, after giving effect thereto and to the application of the
proceeds thereof, result at any time prior to the satisfaction of the 2019
Increased Availability Condition in the aggregate amount of the 2019 Revolving
Credit Lenders’ Revolving Credit Exposures at such time exceeding $450,000,000
and (vi) may be repaid and reborrowed in accordance with the provisions hereof.
On the Swingline Maturity Date, all Swingline Loans shall be repaid in full. The
Swingline Lender shall not make any Swingline Loan after receiving a written
notice from Holdings, or the U.S. Borrower, Administrative Agent or the Required
Revolving Credit Lenders stating that a Default or Event of Default exists and
is continuing until such time as the Swingline Lender shall have received
written notice of (A) rescission of all such notices from the party or parties
originally delivering such notice or (B) the waiver of such Default or Event of
Default in accordance with the provisions of Section 13.1. The Swingline Lender
agrees that none of the Foreign Borrowers are Guarantors of the U.S. Borrower’s
Obligation for repayment of any Swingline Loan.

 

(d)           On any Business Day, the Swingline Lender may, in its sole
discretion, give notice to each Revolving Credit Lender that all
then-outstanding Swingline Loans shall be funded with a Borrowing of Revolving
Credit Loans denominated in Dollars, in which case Revolving Credit Loans
denominated in Dollars constituting ABR Loans (each such Borrowing, a “Mandatory
Borrowing”) shall be made on the immediately succeeding Business Day by each
Revolving Credit Lender pro rata based on each Lender’s Revolving Credit
Commitment Percentage, and the proceeds thereof shall be applied directly to the
Swingline Lender to repay the Swingline Lender for such outstanding Swingline
Loans. Each Revolving Credit Lender hereby irrevocably agrees to make such
Revolving Credit Loans upon one Business Day’s notice pursuant to each Mandatory
Borrowing in the amount and in the manner Administrative Agent shall promptly
notify the applicable Borrower and such Borrower shall immediately pay such
corresponding amount to the Administrative Agent in the applicable currency. The
Administrative Agent shall also be entitled to recover from such Lender or such
Borrower interest on such corresponding amount in respect of each day from the
date such corresponding amount was made available by the Administrative Agent to
such Borrower to the date such corresponding amount is recovered by the
Administrative Agent, at a rate per annum equal to (i) if paid by such Lender,
the Overnight Rate or (ii) if paid by such Borrower, the then-applicable rate of
interest or fees, calculated in accordance with Section 2.8, for the respective
Loans.

 

93

--------------------------------------------------------------------------------

 



 

(c)           Nothing in this Section 2.4 shall be deemed to relieve any Lender
from its obligation to, fulfill its commitments hereunder or to prejudice any
rights that a Borrower may have against any Lender as a result of any default by
such Lender hereunder (it being understood, however, that no Lender shall be
responsible for the failure of any other Lender to fulfill its commitments
hereunder).

 

2.5           Repayment of Loans; Evidence of Debt

 

(a)           Each Borrower shall repay to the Administrative Agent for the
benefit of the Revolving Credit Lenders, on the Revolving Credit Maturity Date,
the then outstanding Revolving Credit Loans made to such Borrower in currency in
which such Revolving Credit Loans are denominated. Each Borrower shall repay to
the Swingline Lender, on the Swingline Maturity Date, the then outstanding
Swingline Loans made to such Borrower in Dollars. The U.S. Borrower shall repay
to the Administrative Agent, for the benefit of the applicable Lenders, on the
2020 GDI Tranche B-2 Dollar Term Loan Maturity Date, the then-outstanding 2020
GDI Tranche B-2 Dollar Term Loans made to the U.S. Borrower, in Dollars. The
U.S. Borrower shall repay to the Administrative Agent, for the benefit of the
applicable Lenders, on the 2020 GDI Tranche B-2 Euro Term Loan Maturity Date,
the then-outstanding 2020 GDI Tranche B-2 Euro Term Loans made to the U.S.
Borrower, in Euros. The U.S. Borrower shall repay to the Administrative Agent,
for the benefit of the applicable Lenders, on the Series A New Term Loan
Maturity Date, the then-outstanding Series A New Term Loans made to the U.S.
Borrower, in Dollars. The Spinco Borrower shall repay to the Administrative
Agent, for the benefit of the applicable Lenders, on the 2020 Spinco Tranche B-1
Dollar Term Loan Maturity Date, the then-outstanding 2020 Spinco Tranche B-1
Dollar Term Loans made to the Spinco Borrower, in Dollars. With respect to any
Additional Term Loans, the applicable Borrower shall repay to the Administrative
Agent, for the benefit of the applicable Lenders, or to the applicable Lenders,
on the applicable Additional Term Loan Maturity Date for such Additional Term
Loan, the then-outstanding amount of such applicable Additional Term Loans.

 

(b)           (i) The U.S. Borrower shall repay to the Administrative Agent, in
Dollars, for the benefit of the 2020 GDI Tranche B-2 Dollar Term Loan Lenders,
on each date set forth below (or, if not a Business Day, the immediately
preceding Business Day) (each, a “2020 GDI Tranche B-2 Dollar Term Loan
Repayment Date”), a principal amount in respect of the 2020 GDI Tranche B-2
Dollar Term Loans made to the U.S. Borrower equal to (x) the outstanding
principal amount of 2020 GDI Tranche B-2 Dollar Term Loans made to the U.S.
Borrower on the Amendment No. 5 Effective Date multiplied by (y) the percentage
set forth below opposite such 2020 GDI Tranche B-2 Dollar Term Loan Repayment
Date (each, a “2020 GDI Tranche B-2 Dollar Term Loan Repayment Amount”):

 

Date Percentage June 30, 2020 0.25% September 30, 2020 0.25% December 31, 2020
0.25% September 30, 2025 0.25% December 31, 2025 0.25% March 31, 2026 0.25% June
30, 2026 0.25% September 30, 2026 0.25% December 31, 2026 0.25%

2020 Spinco Tranche B-1 Dollar Term Loan Maturity Date



Remaining outstanding amounts

 

96

--------------------------------------------------------------------------------

 

(c)

 

(i)          (c) In the event that any New Term Loans are made, such New Term
Loans shall, subject to Section 2.14(d), be repaid by the applicable Borrower in
the amounts (each, a “New Term Loan Repayment Amount”) and on the dates (each a
“New Term Loan Repayment Date”) set forth in the applicable Joinder Agreement,
provided that the Series A New Term Loans shall be repaid by the U.S. Borrower
as set forth in Section 2.5(c)(ii).

 

(ii)         The U.S. Borrower shall repay to the Administrative Agent, in
Dollars, for the benefit of the Series A New Term Loan Lenders, on each date set
forth below (or, if not a Business Day, the immediately preceding Business Day)
(each, a “Series A New Term Loan Repayment Date”), a principal amount in respect
of the Series A New Term Loans equal to (x) the outstanding principal amount of
Series A New Term Loans on the Amendment No. 6 Effective Date multiplied by (y)
the percentage set forth below opposite such Series A New Term Loan Repayment
Date (each, a “Series A New Term Loan Repayment Amount”):

 

Date Percentage September 30, 2020 0.25% December 31, 2020 0.25% March 31, 2021
0.25% June 30, 2021 0.25% September 30, 2021 0.25% December 31, 2021 0.25% March
31, 2022 0.25% June 30, 2022 0.25% September 30, 2022 0.25% December 31, 2022
0.25% March 31, 2023 0.25% June 30, 2023 0.25% September 30, 2023 0.25% December
31, 2023 0.25% March 31, 2024 0.25% June 30, 2024 0.25% September 30, 2024 0.25%
December 31, 2024 0.25% March 31, 2025 0.25% June 30, 2025 0.25% September 30,
2025 0.25% December 31, 2025 0.25% March 31, 2026 0.25% June 30, 2026 0.25%
September 30, 2026 0.25% December 31, 2026 0.25% Series A New Term Loan Maturity
Date Remaining outstanding amounts

 

99

--------------------------------------------------------------------------------

 

.

 

(iii)          In the event that any Extended Term Loans are established, such
Extended Term Loans shall, subject to Section 2.14(g), be repaid by the
applicable Borrower in the amounts (each such amount with respect to any
Extended Repayment Date, an “Extended Term Loan Repayment Amount”) and on the
dates (each, an “Extended Repayment Date”) set forth in the applicable Extension
Amendment.

 

(d)           Each Lender shall maintain in accordance with its usual practice
an account or accounts evidencing the indebtedness of each applicable Borrower
to the appropriate lending office of such Lender resulting from each Loan made
by such lending office of such Lender from time to time, including the amounts
of principal and interest payable and paid to such lending office of such Lender
from time to time under this Agreement.

 

(e)           The Administrative Agent shall maintain the Register pursuant to
Section 13.6(b), and a subaccount for each Lender, in which Register and
subaccounts (taken together) shall be recorded (i) the amount of each Loan made
hereunder, whether such Loan is a 2020 GDI Tranche B-2 Dollar Term Loan, 2020
GDI Tranche B-2 Euro Term Loan, 2020 Spinco Tranche B-1 Dollar Term Loan, Series
A New Term Loan, other New Term Loan, Additional Term Loans, Replacement Term
Loan, Revolving Credit Loan or Swingline Loan, as applicable, the Type of each
Loan made, the currency in which made, the name of the applicable Borrower and
the Interest Period, if any, applicable thereto, (ii) the amount of any
principal or interest due and payable or to become due and payable from the
applicable Borrower to each Lender hereunder and (iii) the amount of any sum
received by the Administrative Agent hereunder from such Borrower and each
Lender’s share thereof.

 

(f)            The entries made in the Register and accounts and subaccounts
maintained pursuant to clauses (d) and (e) of this Section 2.5 shall, to the
extent permitted by applicable law, be prima facie evidence of the existence and
amounts of the obligations of a Borrower therein recorded; provided, however,
that the failure of any Lender, the Administrative Agent or the Swingline Lender
to maintain such account, such Register or subaccount, as applicable, or any
error therein, shall not in any manner affect the obligation of any Borrower to
repay (with applicable interest) the Loans made to such Borrower by such Lender
in accordance with the terms of this Agreement.

 

2.6           Conversions and Continuations

 

(a)           Subject to the penultimate sentence of this clause (a), (x) each
Borrower shall have the option on any Business Day to convert all or a portion
equal to at least $5,000,000 (or the Dollar Equivalent thereof) of the
outstanding principal amount of Term Loans of one Type or Revolving Credit Loans
of one Type into a Borrowing or Borrowings of another Type and (y) each Borrower
shall have the option on any Business Day to continue the outstanding principal
amount of any LIBOR Loans as LIBOR Loans for an additional Interest Period,
provided that (i) no partial conversion of LIBOR Loans shall reduce the
outstanding principal amount of LIBOR Loans made pursuant to a single Borrowing
to less than the Minimum Borrowing Amount, (ii) ABR Loans may not be converted
into LIBOR Loans if a Default or Event of Default is in existence on the date of
the conversion and the Administrative Agent has or the Required Lenders have
determined in its or their sole discretion not to permit such conversion, (iii)
LIBOR Loans may not be continued as LIBOR Loans for an additional Interest
Period if a Default or Event of Default is in existence on the date of the
proposed continuation and the Administrative Agent has or the Required Lenders
have determined in its or their sole discretion not to permit such continuation
and (iv) Borrowings resulting from conversions pursuant to this Section 2.6
shall be limited in number as provided in Section 2.2. Each such conversion or
continuation shall be effected by the applicable Borrowers by giving the
Administrative Agent at the Administrative Agent’s Office prior to 1:00 p.m.
(New York City time) at least (A) three Business Days’ notice, in the case of a
continuation of or conversion to LIBOR Loans or (B) one Business Day’s notice in
the case of a conversion into ABR Loans prior written notice (each, a “Notice of
Conversion or Continuation”) specifying the Loans to be so converted or
continued, the Type of Loans to be converted or continued into and, if such
Loans are to be converted into or continued as LIBOR Loans, the Interest Period
to be initially applicable thereto. The Administrative Agent shall give each
applicable Lender notice as promptly as practicable of any such proposed
conversion or continuation affecting any of its Loans.

 

100

--------------------------------------------------------------------------------

 

(b)           If any Default or Event of Default is in existence at the time of
any proposed continuation of any LIBOR Loans denominated in Dollars and the
Administrative Agent has or the Required Lenders have determined in its or their
sole discretion not to permit such continuation, such LIBOR Loans shall be
automatically converted on the last day of the current Interest Period into ABR
Loans. If upon the expiration of any Interest Period in respect of LIBOR Loans
(other than Borrowings of LIBOR Loans denominated in Euro or Alternative
Currencies), a Borrower has failed to elect a new Interest Period to be
applicable thereto as provided in clause (a), such Borrower shall be deemed to
have elected to convert such Borrowing of LIBOR Loans into a Borrowing of ABR
Loans, effective as of the expiration date of such current Interest Period.
Notwithstanding the foregoing, with respect to the Borrowings of LIBOR Loans
denominated in Euro or Alternative Currencies, in connection with the occurrence
of any of the events described in the preceding two sentences, at the expiration
of the then current Interest Period each such Borrowing shall be automatically
continued as a Borrowing of LIBOR Loans with an Interest Period of one month.

 

(c)           No Loan may be converted into or continued as a Loan denominated
in a different currency.

 

2.7           Pro Rata Borrowings. Each Borrowing of 2020 GDI Tranche B-2 Dollar
Term Loans under this Agreement shall be made by the Lenders pro rata on the
basis of their then-applicable 2020 GDI Tranche B-2 Dollar Term Loan
Commitments. Each Borrowing of 2020 GDI Tranche B-2 Euro Term Loans under this
Agreement shall be made by the Lenders pro rata on the basis of their
then-applicable 2020 GDI Tranche B-2 Euro Term Loan Commitments. Each Borrowing
of Series A New Term Loans under this Agreement shall be made by the Lenders pro
rata on the basis of their then-applicable Series A New Term Loan Commitments.
All Borrowings of Revolving Credit Loans of each Borrower shall be allocated pro
rata relative to Commitments across the 2019 Revolving Credit Facility. Each
Borrowing of Revolving Credit Loans under this Agreement shall be made by the
Revolving Credit Lenders pro rata on the basis of their then-applicable
Revolving Credit Commitment Percentages. Each Borrowing of New Term Loans under
this Agreement shall be made by the Lenders pro rata on the basis of their
then-applicable New Term Loan Commitments. It is understood that (a) no Lender
shall be responsible for any default by any other Lender in its obligation to
make Loans hereunder and that each Lender severally but not jointly shall be
obligated to make the Loans provided to be made by it hereunder, regardless of
the failure of any other Lender to fulfill its commitments hereunder and (b)
other than as expressly provided herein with respect to a Defaulting Lender,
failure by a Lender to perform any of its obligations under any of the Credit
Documents shall not release any Person from performance of its obligation under
any Credit Document.

 

2.8           Interest

 

101

--------------------------------------------------------------------------------

 

premium or penalty, in whole or in part from time to time on the following terms
and conditions: (i) such Borrower shall give the Administrative Agent at the
Administrative Agent’s Office written notice of its intent to make such
prepayment, the amount of such prepayment and (in the case of LIBOR Loans) the
specific Borrowing(s) pursuant to which made, which notice shall be given by
such Borrower no later than 12:00 Noon (New York City time) (A) in the case of
LIBOR Loans denominated in Dollars or Euro, three Business Days prior to, (B) in
the case of LIBOR Loans denominated in an Alternative Currency, four Business
Days prior to, (C) in the case of ABR Loans (other than Swingline Loans), one
Business Day prior to or (D) in the case of Swingline Loans, on, the date of
such prepayment and shall promptly be transmitted by the Administrative Agent to
each of the Lenders or the Swingline Lender, as the case may be; (ii) except as
otherwise agreed by the Administrative Agent and the applicable Borrower, each
partial prepayment of (A) any Borrowing of LIBOR Loans denominated in Dollars or
any Alternative Currency other than Euro shall be in a minimum amount of
$5,000,000 (or the Dollar Equivalent thereof) and in multiples of $1,000,000 (or
the Dollar Equivalent thereof) in excess thereof, (B) any ABR Loans (other than
Swingline Loans) shall be in a minimum amount of $1,000,000 and in multiples of
$100,000 in excess thereof, (C) any Loans denominated in Euro shall be in a
minimum amount of €5,000,000 and in multiples of €1,000,000 in excess thereof
and (D) Swingline Loans shall be in a minimum amount of $500,000 and in
multiples of $100,000 in excess thereof, provided that no partial prepayment of
LIBOR Loans made pursuant to a single Borrowing shall reduce the outstanding
LIBOR Loans made pursuant to such Borrowing to an amount less than the
applicable Minimum Borrowing Amount for such LIBOR Loans and (iii) in the case
of any prepayment of LIBOR Loans pursuant to this Section 5.1 on any day other
than the last day of an Interest Period applicable thereto, such Borrower shall,
after receipt of a written request by any applicable Lender (which request shall
set forth in reasonable detail the basis for requesting such amount), pay to the
Administrative Agent for the account of such Lender any amounts required
pursuant to Section 2.11. Each prepayment in respect of any Term Loans pursuant
to this Section 5.1 shall be (x) applied to the Class or Classes of Term Loans
as such Borrower may specify and (y) applied to reduce 2020 GDI Tranche B-2
Dollar Term Loan Repayment Amounts, 2020 GDI Tranche B-2 Euro Term Loan
Repayment Amounts, 2020 Spinco Tranche B-1 Dollar Term Loan Repayment Amounts,
any New Term Loan Repayment Amounts (including the Series A New Term Loan
Repayment Amounts) and, subject to Section 2.14(g), Extended Term Loan Repayment
Amounts, as the case may be, in each case, in such order as such Borrower may
specify (and absent such direction, in direct order of maturity thereof). At the
applicable Borrower’s election in connection with any prepayment pursuant to
this Section 5.1, such prepayment shall not be applied to any Term Loan or
Revolving Credit Loan of a Defaulting Lender. Notwithstanding the foregoing,
such Borrower may not repay Extended Term Loans of any Extension Series unless
such prepayment is accompanied by a pro rata repayment of Term Loans of the
Existing Term Loan Class from which such Extended Term Loans were converted (or
such Term Loans of the Existing Term Loan Class have otherwise been repaid in
full).

 

(b)           In the event that, prior to the date that is six months after the
Amendment No. 5 Effective Date, the U.S. Borrower or Spinco Borrower, as the
case may be, (i) makes any prepayment of 2020 GDI Tranche B-2 Dollar Term Loans,
2020 GDI Tranche B-2 Euro Term Loans or 2020 Spinco Tranche B-1 Dollar Term
Loans, as applicable, in connection with any Repricing Transaction the primary
purpose (as determined by such Borrower in good faith) of which is to decrease
the Effective Yield on such 2020 GDI Tranche B-2 Dollar Term Loans, 2020 GDI
Tranche B-2 Euro Term Loans or 2020 Spinco Tranche B-1 Dollar Term Loans, as
applicable, or (ii) effects any amendment of this Agreement resulting in a
Repricing Transaction the primary purpose of which is to decrease the Effective
Yield on such 2020 GDI Tranche B-2 Dollar Term Loans, 2020 GDI Tranche B-2 Euro
Term Loans or 2020 Spinco Tranche B-1 Dollar Term Loans, as applicable, such
Borrower shall pay to the Administrative Agent, for the ratable account of each
of the applicable Lenders, (x) in the case of clause (i), a prepayment premium
of 1.00% of the principal amount of such 2020 GDI Tranche B-2 Dollar Term Loans,
2020 GDI Tranche B-2 Euro Term Loans or 2020 Spinco Tranche B-1 Dollar Term
Loans, as applicable, being prepaid in connection with such Repricing
Transaction and (y) in the case of clause (ii), an amount equal to 1.00% of the
aggregate amount of such 2020 GDI Tranche B-2 Dollar Term Loans, 2020 GDI
Tranche B-2 Euro Term Loans or 2020 Spinco Tranche B-1 Dollar Term Loans, as
applicable, outstanding immediately prior to such amendment that are subject to
an effective pricing reduction pursuant to such Repricing Transaction.

 

130

--------------------------------------------------------------------------------

 

(c)          In the event that, prior to the date that is six months after the
Amendment No. 6 Effective Date, the U.S. Borrower (i) makes any prepayment of
Series A New Term Loans in connection with any Repricing Transaction the primary
purpose (as determined by the U.S. Borrower in good faith) of which is to
decrease the Effective Yield on such Series A New Term Loans or (ii) effects any
amendment of this Agreement resulting in a Repricing Transaction the primary
purpose of which is to decrease the Effective Yield on the Series A New Term
Loans, the U.S. Borrower shall pay to the Administrative Agent, for the ratable
account of each of the applicable Lenders, (x) in the case of clause (i), a
prepayment premium of 1.00% of the principal amount of such Series A New Term
Loans being prepaid in connection with such Repricing Transaction and (y) in the
case of clause (ii), an amount equal to 1.00% of the aggregate amount of such
Series A New Term Loans outstanding immediately prior to such amendment that are
subject to an effective pricing reduction pursuant to such Repricing
Transaction.

 

5.2          Mandatory Prepayments.

 

(a)           Term Loan Prepayments.

 

(i)           On each occasion that a Prepayment Event occurs, the U.S.
Borrower, the Spinco Borrower or other applicable Borrower, as the case may be,
shall, within three Business Days after its receipt of the Net Cash Proceeds of
a Debt Incurrence Prepayment Event (other than one covered by clause (iii)
below) and within ten Business Days after the occurrence of any other Prepayment
Event (or, in the case of Deferred Net Cash Proceeds, within ten Business Days
after the Deferred Net Cash Proceeds Payment Date), prepay, in accordance with
clause (c) below, Term Loans with an equivalent principal amount equal to 100%
of the Net Cash Proceeds from such Prepayment Event; provided that, with respect
to an Asset Sale Prepayment Event, a Casualty Event or a Permitted Sale
Leaseback Prepayment Event, the percentage in this Section 5.2(a)(i) shall be
reduced to (x) 50% if the Consolidated First Lien Secured Debt to Consolidated
EBITDA Ratio on the date of prepayment (prior to giving effect thereto but, at
the election of the U.S. Borrower, giving effect to any prepayment described in
Section 5.2(a)(ii)(y) below) is less than or equal to 2.25:1.00 but greater than
2.00:1.00 and (y) 0% if the Consolidated First Lien Secured Debt to Consolidated
EBITDA Ratio on the date of prepayment (prior to giving effect thereto but, at
the election of the U.S. Borrower, giving effect to any prepayment described in
Section 5.2(a)(ii)(y) below) is less than or equal to 2.00:1.00; provided,
further, that, with respect to the Net Cash Proceeds of an Asset Sale Prepayment
Event, Casualty Event or Permitted Sale Leaseback Prepayment Event, in each case
solely to the extent with respect to any Collateral, the applicable Borrower may
use a portion of such Net Cash Proceeds to prepay or repurchase Permitted Other
Indebtedness (and with such prepaid or repurchased Permitted Other Indebtedness
permanently extinguished) with a Lien on the Collateral ranking pari passu with
the Liens securing the Obligations to the extent any applicable Permitted Other
Indebtedness Document requires the issuer of such Permitted Other Indebtedness
to prepay or make an offer to purchase such Permitted Other Indebtedness with
the proceeds of such Prepayment Event, in each case in an amount not to exceed
the product of (x) the amount of such Net Cash Proceeds multiplied by (y) a
fraction, the numerator of which is the outstanding principal amount of the
Permitted Other Indebtedness with a Lien on the Collateral ranking pari passu
with the Liens securing the Obligations and with respect to which such a
requirement to prepay or make an offer Columbia applies an amount equal to such
Net Cash Proceeds or Excess Cash Flow to such reinvestments or prepayments as if
such Net Cash Proceeds or Excess Cash Flow had been received by the U.S.
Borrower, the Spinco Borrower or any other Borrower organized under the laws of
the United States, any state thereof, or the District of Columbia rather than
such Foreign Subsidiary, less the amount of any taxes that would have been
payable or reserved against if such Net Cash Proceeds or Excess Cash Flow had
been repatriated (or, if less, the Net Cash Proceeds or Excess Cash Flow that
would be calculated if received by such Foreign Subsidiary) or (y) such Net Cash
Proceeds or Excess Cash Flow shall be applied to the repayment of Indebtedness
of a Foreign Subsidiary.

 

131

--------------------------------------------------------------------------------

 

(v)           On any date on which the Spinco Borrower shall cease to be a
direct or indirect Restricted Subsidiary of Holdings, the Spinco Borrower shall
prepay in full all then-outstanding 2020 Spinco Tranche B-1 Dollar Term Loans,
together with all accrued and unpaid interest, fees and other amounts due in
respect thereof, in Dollars.

 

(b)           Repayment of Revolving Credit Loans. (i) If on the last day of any
calendar month of the U.S. Borrower, the aggregate amount of the Lenders’
Revolving Credit Exposures (collectively, the “Aggregate Revolving Credit
Outstandings”) for any reason exceeds 100% of the Total Revolving Credit
Commitment then in effect, the Borrowers shall forthwith repay on such date the
principal amount of Swingline Loans and, after all Swingline Loans have been
paid in full, Revolving Credit Loans in an amount equal to such excess. If,
after giving effect to the prepayment of all outstanding Swingline Loans and
Revolving Credit Loans, the Aggregate Revolving Credit Outstandings exceed the
Total Revolving Credit Commitment then in effect, the Borrowers shall Cash
Collateralize the Letters of Credit Outstanding to the extent of such excess. If
on any date the aggregate amount of the Lenders’ Revolving Credit Exposures in
respect of any Class of Revolving Credit Loans for any reason exceeds 100% of
the Revolving Credit Commitment of such Class then in effect, the Borrowers
shall forthwith repay on such date Revolving Credit Loans of such Class in an
amount equal to such excess. If after giving effect to the prepayment of all
outstanding Revolving Credit Loans of such Class, the Revolving Credit Exposures
of such Class exceed the Revolving Credit Commitment of such Class then in
effect, the Borrowers shall Cash Collateralize the Letters of Credit Outstanding
in relation to such Class to the extent of such excess.

 

(ii)           If on any date the aggregate amount of the Lenders’ Multicurrency
Exposures (collectively, the “Aggregate Multicurrency Exposures”) for any reason
exceeds 105% of the Multicurrency Sublimit as then in effect, the applicable
Borrower shall forthwith repay on such date Revolving Credit Loans denominated
in Euro or Alternative Currency in a principal amount such that, after giving
effect to such repayment, the Aggregate Multicurrency Exposures do not exceed
100% of the Multicurrency Sublimit. If, after giving effect to the prepayment of
all outstanding Revolving Credit Loans denominated in Euro or Alternative
Currency, the Aggregate Multicurrency Exposures exceed 100% of the Multicurrency
Sublimit, the Borrowers shall Cash Collateralize the Letters of Credit
Outstanding in respect of Letters of Credit denominated in Euro or Alternative
Currencies to the extent of such excess.

 

134

--------------------------------------------------------------------------------

 

(c)           Application to Repayment Amounts. Subject to Section 5.2(f), each
prepayment of Term Loans required by Section 5.2(a)(i) or (ii) shall be
allocated pro rata among the 2020 GDI Tranche B-2 Dollar Term Loans, the 2020
GDI Tranche B-2 Euro Term Loans, the 2020 Spinco Tranche B-1 Dollar Term Loans,
the Series A New Term Loans, the other New Term Loans, the Additional Term Loans
and the Extended Term Loans based on the applicable remaining Repayment Amounts
due thereunder and shall be applied first, to accrued interest and fees due on
the amount of prepayment of Term Loans and second, within each Class of Term
Loans in respect of such Term Loans in direct order of maturity thereof;
provided that if any Class of Extended Term Loans have been established
hereunder, the Administrative Agent and Holdings (as agreed to in writing), the
cost or other consequences of doing so would be excessive in view of the
benefits to be obtained by the Lenders therefrom or (y) to the extent doing so
would result in adverse tax consequences as reasonably determined by Holdings in
a writing delivered to the Administrative Agent, Holdings will cause (i) all
certificates representing Capital Stock and Stock Equivalents of any Restricted
Subsidiary (other than (x) any Excluded Stock and Stock Equivalents and (y) any
Capital Stock and Stock Equivalents issued by any Restricted Subsidiary for so
long as such Restricted Subsidiary does not (on a consolidated basis with its
Restricted Subsidiaries) constitute a Material Subsidiary) held directly by
Holdings or any Guarantor, (ii) all evidences of Indebtedness in excess of the
greater of (x) $35,000,000 and (y) 2.5% of Consolidated EBITDA for the most
recently ended Test Period (calculated on a Pro Forma Basis) at the time such
evidence is delivered received by Holdings or any of the Guarantors in
connection with any disposition of assets pursuant to Section 10.4(b) and (iii)
any promissory notes executed after the Closing Date evidencing Indebtedness in
excess of the greater of (x) $35,000,000 and (y) 2.5% of Consolidated EBITDA for
the most recently ended Test Period (calculated on a Pro Forma Basis) at the
time such promissory note is executed of Holdings or any Subsidiary that is
owing to Holdings or any Guarantor, in each case, to be delivered to the
Collateral Agent as security for the Obligations accompanied by undated
instruments of transfer executed in blank under the Security Documents.
Notwithstanding the foregoing any promissory note among Holdings and/or its
Subsidiaries need not be delivered to the Collateral Agent so long as (A) a
global intercompany note superseding such promissory note has been delivered to
the Collateral Agent, (B) such promissory note is not delivered to any party
other than Holdings or the Subsidiaries in each case owed money thereunder and
(C) such promissory note indicates on its face that it is subject to the
security interest of the Collateral Agent.

 

9.13         Use of Proceeds.

 

(a)           The U.S. Borrower will use the proceeds of the Additional 2020 GDI
Tranche B-2 Dollar Term Loans and the Additional 2020 GDI Tranche B-2 Euro Term
Loans on the Amendment No. 5 Effective Date in manner described in Section
2.1(a). The Spinco Borrower shall have used the proceeds of the 2020 Spinco
Tranche B-1 Dollar Term Loans to make the Spinco Payment. The U.S. Borrower will
use the proceeds of the Series A New Term Loans for general corporate purposes
(including any transaction not prohibited by the Credit Documents).

 

(b)          The U.S. Borrower will use Revolving Credit Loans to effect the
2019 Refinancing, and Letters of Credit, Revolving Credit Loans and Swingline
Loans for working capital and general corporate purposes (including any
transaction not prohibited by the Credit Documents).

 

(c)           The Foreign Borrowers will use Letters of Credit and Revolving
Credit Loans for working capital and general corporate purposes (including any
transaction not prohibited by the Credit Documents).

 

9.14         Further Assurances.

 

(a)           Holdings will, and will cause each other Credit Party to, execute
any and all further documents, financing statements, agreements and instruments,
and take all such further actions (including the filing and recording of
financing statements, fixture filings, mortgages, deeds of trust and other
documents) that may be required under any applicable law, or that the Collateral
Agent or the Required Lenders may reasonably request, in order to grant,
preserve, protect and perfect the validity and priority of the security
interests created or intended to be created by the applicable Security
Documents, all at the expense of Holdings and the Restricted Subsidiaries.

 

154

--------------------------------------------------------------------------------

 

date of any Lender’s Commitment or extend the final expiration date of any
Letter of Credit beyond the L/C Facility Maturity Date, or increase the
aggregate amount of the Commitments of any Lender, or amend or modify any
provisions of Section 5.3(a) (with respect to the ratable allocation of any
payments only) and 13.8(a) and 13.20, or make any Loan, interest, Fee or other
amount payable in any currency other than expressly provided herein, in each
case without the written consent of each Lender directly and adversely affected
thereby, or (ii) consent to the assignment or transfer by a Borrower of its
rights and obligations under any Credit Document to which it is a party (except
as permitted pursuant to Section 10.3), in each case without the written consent
of each Lender directly and adversely affected thereby, or (iii) amend, modify
or waive any provision of Section 12 without the written consent of the
then-current Administrative Agent and Collateral Agent in a manner that directly
and adversely affects such Person, or (iv) amend, modify or waive any provision
of Section 3 with respect to any Letter of Credit without the written consent of
each Letter of Credit Issuer directly and adversely affected thereby, or (v)
amend, modify or waive any provisions hereof relating to Swingline Loans without
the written consent of the Swingline Lender in a manner that directly and
adversely affects such Person, or (vi) change any Revolving Credit Commitment to
a Term Loan Commitment, or change any Term Loan Commitment to a Revolving Credit
Commitment, in each case without the prior written consent of each Lender
directly and adversely affected thereby, or (vii) release all or substantially
all of the Guarantors under the Guarantees (except as expressly permitted by the
Guarantees or this Agreement) or release all or substantially all of the
Collateral under the Security Documents (except as expressly permitted by the
Security Documents or this Agreement) without the prior written consent of each
Lender, or (viii) (xw) decrease the 2020 GDI Tranche B-2 Dollar Term Loan
Repayment Amount applicable to 2020 GDI Tranche B-2 Dollar Term Loans or extend
any scheduled 2020 GDI Tranche B-2 Dollar Term Loan Repayment Date applicable to
2020 GDI Tranche B-2 Dollar Term Loans, in each case without the written consent
of the Required 2020 GDI Tranche B-2 Dollar Term Loan Lenders, (x) decrease the
2020 GDI Tranche B-2 Euro Term Loan Repayment Amount applicable to 2020 GDI
Tranche B-2 Euro Term Loans or extend any scheduled 2020 GDI Tranche B-2 Euro
Term Loan Repayment Date applicable to 2020 GDI Tranche B-2 Euro Term Loans, in
each case without the written consent of the Required 2020 GDI Tranche B-2 Euro
Term Loan Lenders, (y) decrease the 2020 GDISpinco Tranche B-2 Euro1 Dollar Term
Loan Repayment Amount applicable to 2020 GDISpinco Tranche B-2 Euro1 Dollar Term
Loans or extend any scheduled 2020 GDISpinco Tranche B-2 Euro1 Dollar Term Loan
Repayment Date applicable to 2020 GDISpinco Tranche B-2 Euro1 Dollar Term Loans,
in each case without the written consent of the Required 2020 GDISpinco Tranche
B-2 Euro1 Dollar Term Loan Lenders or (z) decrease the 2020 Spinco Tranche B-1
DollarSeries A New Term Loan Repayment Amount applicable to 2020 Spinco Tranche
B-1 DollarSeries A New Term Loans or extend any scheduled 2020 Spinco Tranche
B-1 DollarSeries A New Term Loan Repayment Date applicable to 2020 Spinco
Tranche B-1 DollarSeries A New Term Loans, in each case without the written
consent of the Required 2020 Spinco Tranche B-1 DollarSeries A New Term Loan
Lenders or (ix) reduce the percentages specified in the definitions of the terms
“Required Lenders”, “Required Revolving Credit Lenders”, “Required 2020 GDI
Tranche B-2 Dollar Term Loan Lenders”, “Required 2020 GDI Tranche B-2 Euro Term
Loan Lenders”, “Required 2020 Spinco Tranche B-1 Dollar Term Loan Lenders”, or
“Required Series A New Term Loan Lenders” or amend, modify or waive any
provision of this Section 13.1 that has the effect of altering the number of
Lenders that must approve any amendment, modification or waiver, in each case
without the written consent of each Lender directly and adversely affected
thereby.

 

Notwithstanding anything to the contrary herein, no Defaulting Lender shall have
any right to approve or disapprove any amendment, waiver or consent hereunder,
except (x) that the Commitment of such Lender may not be increased or extended
without the consent of such Lender (it being understood that any Commitments or
Loans held or deemed held by any Defaulting Lender shall be excluded for a vote
of the Lenders hereunder requiring any consent of the Lenders) and (y) for any
such Register as the owner of such participation for all purposes of this
Agreement notwithstanding any notice to the contrary. No Lender shall have any
obligation to disclose all or any portion of the Participant Register to any
Person (including the identity of any Participant or any information relating to
a Participant’s interest in any commitments, loans, letters of credit or its
other obligations under any Credit Document) except to the extent that such
disclosure is necessary to establish that such commitment, loan, letter of
credit or other obligation is in registered form under Section 5f.103-1(c) of
the United States Treasury Regulations.

 

191

--------------------------------------------------------------------------------

 

(d)           Any Lender may, without the consent of the Borrowers or the
Administrative Agent, at any time pledge or assign a security interest in all or
any portion of its rights under this Agreement to secure obligations of such
Lender, including any pledge or assignment to secure obligations to a Federal
Reserve Bank, and this Section 13.6 shall not apply to any such pledge or
assignment of a security interest, provided that no such pledge or assignment of
a security interest shall release a Lender from any of its obligations hereunder
or substitute any such pledgee or assignee for such Lender as a party hereto.
Each Borrower hereby agrees that, upon request of any Lender at any time and
from time to time after such Borrower has made its initial borrowing hereunder,
such Borrower shall provide to such Lender, at such Borrower’s own expense, a
promissory note, substantially in the form of Exhibit H-1 or H-2, as applicable,
evidencing the 2020 GDI Tranche B-2 Dollar Term Loans, 2020 GDI Tranche B-2 Euro
Term Loans, 2020 Spinco Tranche B-1 Dollar Term Loans, any New Term Loans,
Additional Term Loans and Revolving Credit Loans and Swingline Loans,
respectively, owing to such Lender.

 

(e)           Subject to Section 13.16, each Borrower authorizes each Lender to
disclose to any Participant, secured creditor of such Lender or assignee (each,
a “Transferee”) and any prospective Transferee any and all financial information
in such Lender’s possession concerning such Borrower and its Affiliates that has
been delivered to such Lender by or on behalf of such Borrower and its
Affiliates pursuant to this Agreement or that has been delivered to such Lender
by or on behalf of such Borrower and its Affiliates in connection with such
Lender’s credit evaluation of such Borrower and its Affiliates prior to becoming
a party to this Agreement.

 

(f)            The words “execution,” “signed,” “signature,” and words of like
import in any Assignment and Acceptance shall be deemed to include electronic
signatures or the keeping of records in electronic form, each of which shall be
of the same legal effect, validity or enforceability as a manually executed
signature or the use of a paper-based recordkeeping system, as the case may be,
to the extent and as provided for in any applicable law, including the Federal
Electronic Signatures in Global and National Commerce Act, the New York State
Electronic Signatures and Records Act, or any other similar state laws based on
the Uniform Electronic Transactions Act.

 

(g)           SPV Lender. Notwithstanding anything to the contrary contained
herein, any Lender (a “Granting Lender”) may grant to a special purpose funding
vehicle (a “SPV”), identified as such in writing from time to time by the
Granting Lender to the Administrative Agent and the Borrowers, the option to
provide to the Borrowers all or any part of any Loan that such Granting Lender
would otherwise be obligated to make the Borrowers pursuant to this Agreement;
provided that (i) nothing herein shall constitute a commitment by any SPV to
make any Loan and (ii) if an SPV elects not to exercise such option or otherwise
fails to provide all or any part of such Loan, the Granting Lender shall be
obligated to make such Loan pursuant to the terms hereof. The making of a Loan
by an SPV hereunder shall utilize the Commitment of the Granting Lender to the
same extent, and as if, such Loan were made by such Granting Lender. Each party
hereto hereby agrees that no SPV shall be liable for any indemnity or similar
payment obligation under this Agreement (all liability for which shall remain
with the Granting Lender). In furtherance of the foregoing, each party hereto
hereby agrees (which agreement shall survive the termination of this Agreement)
that, prior to the date that is one year and one day after

 

200

--------------------------------------------------------------------------------

